


Exhibit 10.23

 

LEASE DEED

 

THIS LEASE DEED (‘Lease Deed’) is made at Chennai on this 4th day of May, 2014.

 

BY AND BETWEEN

 

DLF Assets Private Limited, a company incorporated under the Companies Act, 1956
and having its registered office at 1-E, Jhandewalan Extension, Naaz Cinema
Complex, New Delhi 110 055 (hereinafter referred to as “THE LESSOR” which
expression shall, unless it be repugnant to the context or meaning thereof, be
deemed to mean and include its successors, administrators, transferees and
assigns) acting through its signatory, Mr. Amit Grover vide Board Resolution
dated 24.08.2011 of the First Part.

 

AND

 

M/s Virtusa Software Services Private Limited, a company incorporated under the
Companies Act, 1956 and presently having its office in India at 1st Floor, Block
5, 1/124, DLF IT Park, Shivaji Gardens, Moonlight Stop, Nandambakkam Post,
Ramapuram Mount Ponnamalle Road, Chennai, Tamil Nadu. (hereinafter referred to
as ‘‘THE LESSEE’’ which expression shall, unless it be repugnant to the context
or meaning thereof, be deemed to mean and include M/s Virtusa Software Services
Private Limited and its successors ) having Permanent Account Number (PAN)
AACCV6856G, acting through its authorized signatory Mr. Subramanian
Gopalakrishnan vide Board Resolution dated 24 March 2014 of the Second Part.

 

1

--------------------------------------------------------------------------------


 

(Both THE LESSOR and THE LESSEE are collectively referred to as “the Parties”)

 

A.                           WHEREAS DLF Info City Developers (Chennai) Limited,
as owners of the said Plot described below, has been granted approval for and
notified as Developers at SEZ situated at Chennai (SEZ unit) vide notification
F-2/124/2006-SEZ dated 16th November, 2006 and approval letter No. F-2/124/2005-
EPZ dated 22nd June, 2006.

 

B.                           AND WHEREAS subsequently DLF Info City Developers
(Chennai) Limited has executed Co-Development Agreement dated 29th November,
2006 for the purpose of development of the said SEZ unit with THE LESSOR as well
as a perpetual lease of the said Plot in favour of THE LESSOR.

 

C.                           AND WHEREAS the Govt. of India, Ministry of
Commerce and Industry, Department of Commerce, SEZ Section vide their letter No.
F 2 / 124 / 2005 - EPZ dated 14th February, 2007 has also approved THE LESSOR as
a Co-Developer of the said SEZ unit.

 

D.                           AND WHEREAS THE LESSOR is seized and possessed of
the said Plot and the building constructed thereon, as per the Master Plan to be
approved by the CMDA and such other authorities as may be required and THE
LESSOR being competent to lease office spaces in the said building on the said
plot has agreed to give on lease, office space in Block 5 (hereinafter referred
to as the “said Building”) as per detailed terms stipulated in this Lease Deed
and Annexures from I to XII forming part of this Lease Deed.

 

E.                            AND WHEREAS THE LESSOR is constructing
multi-storeyed buildings comprising of approx. 10 blocks with basements and
named as ‘DLF IT Park @ Chennai’ (hereinafter referred to as the “said complex”)
on immovable property bearing No. 1/124, Shivaji Gardens, Moonlight Stop,
Nandambakkam Post, Ramapuram, Mount Poonamallee Road, Chennai 600 089 (more
fully described in the Schedule hereunder and hereinafter referred to as the
“Scheduled Property”) in accordance with the building plans as shall be approved
by the Chennai Metropolitan Development Authority (CMDA) or from such other
authorities as may be needed to form the same as a Special Economic Zone under
the rules framed by the Government of India from time to time for its approval.

 

F.                             AND WHEREAS based on the above representations
made by THE LESSOR and after due inspection and verification of the said Plot,
said Building, ownership record of the said Plot, building and other documents
relating to the title, competency and all other relevant details, THE LESSEE is
satisfied in all respects with regard to the right, title and authority of THE
LESSOR to enter into this Lease Deed.

 

G.                           AND WHEREAS THE LESSOR and THE LESSEE had entered
into the Lease Deed dated 3rd September, 2008 ( “Earlier Lease Deed”)  for a
period of Five Years (60 months) commencing from 1st July, 2008 for area
admeasuring 60,022 sq ft. (  5576.136 sq. mtr.) on First Floor in Block 5
(herein after referred to as “Demised Premises”).

 

H.                          AND WHEREAS the Earlier Lease Deed has expired on
30th June, 2013 and THE LESSEE has approached THE LESSOR to renew the lease and
THE LESSOR has agreed to renew the lease of the Demised Premises as per the
terms stipulated in this Lease Deed and Annexure I to XII annexed hereto.

 

I.                               AND WHEREAS THE LESSEE hereby confirms that it
shall carry out, implement and execute all additional interior works/designs of
the Demised Premises in compliance/adherence with the approval/ guidelines
issued by THE LESSOR and the concerned Authority (ies) from time to time for
carrying out such additional interior works in the Demised Premises and in
accordance with the local laws/bye laws and NBC as applicable and a certificate
from a reputed consultant to that effect shall be provided to THE LESSOR before
starting the additional interior fit out work. After the

 

2

--------------------------------------------------------------------------------


 

completion of the additional interior/ fit out works, THE LESSEE shall provide
to THE LESSOR a certificate from a reputed consultant verifying that the
additional interior/ fit out works have been carried out by THE LESSEE as per
the drawings approved by THE LESSOR and in accordance with the local laws/ bye
laws and NBC, as applicable, certifying that all safety measures have been taken
care of including connection of fire panel with THE LESSOR’s fire panel. THE
LESSOR shall have the right to inspect and verify the same either directly or
through its nominee/assigns.

 

THE LESSEE further confirms that it has obtained all pre-requisite sanctions,
approvals, licences, from all the Statutory/Competent Authorities, which may be
necessary for carrying on its business in the Demised Premises. Upon assurances
of THE LESSEE that it shall strictly abide by the stipulations contained in this
Deed, THE LESSOR has agreed to give on lease to THE LESSEE the Demised Premises
on the terms and conditions recorded herein.

 

J.                               AND WHEREAS THE LESSEE confirms that it is
executing this Lease Deed with full knowledge of all the laws, bye-laws, rules,
regulations, notification etc. which are applicable to the said Plot, said
Building and the Demised Premises.

 

K.                          On THE LESSEE’s behalf, Mr. Neeraj Dutt has
negotiated the Lease Deed. On THE LESSOR’s behalf, the lease has been negotiated
through its signatory Mr. Amit Grover - Director Offices.

 

AND WHEREAS both the Parties have agreed to enter into this Lease Deed on the
terms and conditions stipulated in this Lease Deed and Annexures I to XII
annexed hereto:

 

NOW THEREFORE IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES HERETO AS FOLLOWS:
-

 

1.                             THE LESSOR hereby leases out to THE LESSEE and
THE LESSEE takes on lease from the Lease Commencement Date (as specified in
Annexure-II), office space admeasuring an aggregate super built up area of
5576.136 sq. mtrs (60,022 sq.ft.) in Block 5 of the said Building in DLF IT Park
@ Chennai 1/124, Shivaji Gardens, Moonlight Stop, Nandambakkam, Mount
Poonamallee Road, Manapakkam, Chennai- 600 089) as more detailed in Annexure —
II (hereinafter referred to as the “Demised Premises”), the area calculations
for which are defined in Annexure — IV to this Lease Deed, and also obtains the
right to use only the common areas in the said Building/said Plot to be used by
THE LESSEE together with other occupants in the said Building and the right to
park cars in terms of this Lease Deed,  in the car parking spaces earmarked in
the basement(s)/surface/mechanical car parking spaces by THE LESSOR and the
right to use only, along with other occupants in the said Building, areas in the
basement reserved for common services and common circulation .

 

2.                             The rent as specified in this Lease Deed shall
commence from the Date of Rent Commencement as specified in Annexure — II.

 

The car parking space charges, maintenance and other charges as specified in
this Lease Deed shall commence from the ‘Date of Lease Commencement’ as
specified in Annexure — II.

 

The detailed calculations of rent, car parking space charges & security deposits
payable by THE LESSEE during the period of this lease are given in Annexure — V
to this Lease Deed.

 

3.                             THE LESSEE can terminate the Lease Deed without
cause, at any time during the Lease Term by giving notice in writing or payment
of rent and other dues in lieu of the notice to THE LESSOR as per the notice
period mentioned in Annexure — II.

 

3

--------------------------------------------------------------------------------


 

THE LESSEE agrees that if THE LESSOR is constrained by the acts of THE LESSEE
which involve breaches / defaults of the Lease Deed or if THE LESSEE or its
bankers have dishonored the cheques made in payment of various sums due under
the Lease Deed, then the Lessor shall intimate the Lessee to make arrears of the
payment or to remedy the breach within 15 days of the receipt of intimation,
failing which THE LESSEE authorizes and grants a specific right to THE LESSOR to
terminate this Lease Deed and claim outstanding arrear of rent, maintenance
charges, car /two wheeler parking charges, signage charges, taxes and other
charges payable under the Lease Deed and THE LESSEE hereby undertakes to pay the
said sums without any demur or protest whatsoever and will not raise any claims
or disputes in this regard.

 

THE LESSOR’s right of terminating this Lease Deed shall be as contained in this
Clause and Clause 43 of the Annexure — I appended to the Lease Deed.

 

4.                             THE LESSOR shall charge and THE LESSEE shall pay
a rent of Rs. 48.30/-(Rupees Forty Eight and Paise Thirty only) per sq. ft. per
month as detailed in Annexure — II on the super built — up area of the Demised
Premises to be paid fully without any and all deductions whatsoever save and
except the deduction of tax at source, as applicable. The liability towards
payment of Service Tax as applicable shall be borne by THE LESSEE.

 

5.                             In addition to the rent payable for the Demised
Premises as stipulated in this Lease Deed, THE LESSEE shall also be liable to
reimburse on its sole account the entire part of any and all levies, duties,
taxes on demised property, land and building, charges, rates, cesses, fees,
wealth-tax, penalties thereof etc. imposed/ demanded by the Central or the State
Government / any local body and/ or other authorities and all increases and/ or
fresh impositions thereof as applicable and attributable to the Demised
Premises, on a pro-rata basis, on and from the Lease Commencement, i.e.,
1st July, 2008. THE LESSEE shall also be liable to fulfill any and all
procedural requirements as may be prescribed by the Central or the State
Government/any local body/all other authorities in connection with the subject
matter hereof, as THE LESSEE of the Demised Premises in the said Building.

 

6.                             In the event, any such fresh imposition and/or
increase as stated above in Clause 5 hereof is levied retrospectively, the
liability of THE LESSEE shall relate only to the period on and from the Lease
Commencement, i.e. 1st July, 2008. The said amount shall be paid separately by
THE LESSEE to THE LESSOR as indicated below and shall not be adjustable from the
rent and other sums due and payable by THE LESSEE to THE LESSOR in terms of this
Lease Deed. All such fresh impositions and/or increases as above stated shall be
paid by THE LESSEE to THE LESSOR within fifteen (15) days of written demand by
THE LESSOR to THE LESSEE, giving details thereof duly supported with copies of
the relevant documents, if any, from the Central or State Government/local body
/ any and all authorities, as the case may be. In the event any all such levies,
duties, taxes on property, charges, rates, cesses, fees, wealth-tax, penalties
etc., referred to above and/or such fresh imposition and/or increase is payable
by THE LESSEE to the Central or State Government/local body/any and all
authorities as the case may be, THE LESSEE shall pay the same within fifteen
(15) days of the receipt of written demand. Any default made by THE LESSEE in
complying with the terms of the clause under reference and clause 5, shall be
entirely at the costs and consequences of THE LESSEE and THE LESSEE shall be
liable for payment/s of penalties, outstanding dues arising therefrom, except
when the delay is due to THE LESSOR.

 

7.                             At present various maintenance services,
facilities and amenities within the said Plot / Said Complex/ said
Building/Demised Premises and civic amenities in the DLF IT Park @ Chennai where
the Demised Premises/said Building are located are being maintained/provided by
THE LESSOR or by any of their nominees/ their assigns. The Maintenance services
are more particularly and fully described in Annexure — VI to this Lease Deed,
charges of which are payable to THE LESSOR or any other nominees/

 

4

--------------------------------------------------------------------------------


 

assigns of THE LESSOR by THE LESSEE as per bills raised by THE LESSOR or any of
its nominees/assigns calculated at the rate of 1.2 times the actual expenditure
being incurred. Additional charges towards service tax (es) and other Taxes as
applicable, shall also be payable by THE LESSEE.

 

However,  the maintenance charges are charged for normal office operational
hours i.e. from 8.00 A.M. to 8.00 P.M. (Monday to Friday) and from 8.00 A.M. to
2.00 P.M. on Saturdays,  except Sundays and Public and National Holidays shall
be calculated at 1.2 times the actual expenditure being incurred payable from
the Lease Commencement Date. The maintenance charges will be as per Annexure
X(b).

 

Maintenance services on Public & National Holidays can only be provided if THE
LESSEE gets the requisite approval from the local administration/ competent
authority(ies) and not otherwise.

 

All operating and maintenance services for operating 365 days in a year, 7 days
in a week on 24 hours basis is also available at cost plus 20%. The Service Tax
as applicable shall be additional.

 

The maintenance charges shall be subject to deduction of income tax at source as
applicable, from time to time. Additional charges towards Service Tax (es) and
other taxes as applicable on maintenance charges, shall also be payable by THE
LESSEE.

 

On completion of the financial year, THE LESSOR or any of its nominees/assigns
will provide THE LESSEE audited certificate of expenditure towards Maintenance
Charges incurred during the said financial year. Any under-recovery by THE
LESSOR or any of its nominees/assigns shall become payable by THE LESSEE to THE
LESSOR or any of its nominees/assigns and any over-recovery by THE LESSOR or any
of its nominees/assigns shall become refundable by THE LESSOR or any of its
nominees/assigns to THE LESSEE.

 

8.                             THE LESSEE agrees that, in consideration of THE
LESSOR granting lease and THE LESSEE in consideration of taking on lease the
Demised Premises and due performance of all its obligations stipulated in this
Lease Deed, THE LESSEE shall pay and always maintain with THE LESSOR during the
entire term of this Lease Deed, an interest free refundable security deposit
(“Interest Free Refundable Security Deposit”) for an amount as mentioned in
Annexure — II.

 

9.                             THE LESSEE has already paid under the Earlier
Lease Deed, an amount as mentioned in Annexure II, the receipt of which is
hereby acknowledged by THE LESSOR as the Interest Free Refundable Security
Deposit.

 

10.                      Upon increase in rent as mentioned in Annexure — II,
the aforesaid Interest Free Refundable Security Deposit shall automatically
stand increased proportionately as mentioned in Annexure — II. The escalated
Interest Free Refundable Security Deposit shall be paid by THE LESSEE along with
the rent due for the month succeeding the month in which the escalation takes
place.

 

11.                      The entire amount paid by THE LESSEE as Interest Free
Refundable Security Deposit during the lease period shall be kept by THE LESSOR
which shall be refunded by THE LESSOR to THE LESSEE without any interest
simultaneous to THE LESSEE surrendering peaceful, vacant and physical possession
of the Demised Premises in bare shell condition on expiry or earlier termination
of this Lease Deed, if any and subject to adjustment or deduction of arrears of
rent, charges and any other dues, if any, due and payable under this Lease Deed

 

5

--------------------------------------------------------------------------------


 

12.                      THE LESSEE shall not pay to THE LESSOR any amount as
Interest Free Refundable Maintenance Security Deposit for Normal Office Hour
Operations or for 24*7 operations.

 

13.                      THE LESSEE agrees, that in consideration of THE LESSOR
granting the right to use car parking spaces as mentioned in Annexure — II
earmarked in the basement(s)/surface/mechanical car parking spaces (plan
attached as Annexure — VII to this Lease Deed) to perform all its obligations
under this Lease Deed pertaining to use of car parking spaces.

 

14.                      During the Lease Period THE LESSEE may terminate the
lease by giving six (6) months’ prior notice in writing to THE LESSOR or by
payment of proportionate equivalent rent and all other charges / sums stipulated
under this Lease Deed in lieu of the notice period stipulated herein. Upon the
expiry of six (6) months from the date of notice, as aforesaid, the lease shall
stand terminated subject to THE LESSEE paying THE LESSOR till the date of
vacation of the Demised Premises, the entire rent, car parking charges,
maintenance charges, other charges, taxes etc. as set out in this Lease Deed and
handing over vacant, peaceful physical possession of the Demised Premises.

 

That upon expiry or earlier termination during the lease period as stipulated
above and as mentioned in Annexure — II, this Lease Deed will expire and come to
an end subject to THE LESSEE paying to THE LESSOR till the date of vacation of
the Demised Premises, the entire rent, car parking space charges, maintenance
charges, other charges, taxes etc. as set out in this Lease Deed and handing
over vacant, peaceful physical possession of the Demised Premises. If THE LESSEE
fails to pay as aforesaid or hand over peaceful and vacant physical possession
of the Demised Premises on the date of expiry of the last day of lease, THE
LESSEE agrees to pay to THE LESSOR additional rent calculated @ Rs.
4,83,177.10/- (Rupees Four Lakhs Eighty Three Thousand One Hundred and Seventy
Seven and Paise Ten only) per day for occupation of the Demised Premises by THE
LESSEE and in such an event THE LESSEE hereby authorises THE LESSOR to withhold
without any interest the refund of all the refundable security deposits lying
with THE LESSOR. THE LESSEE further agrees and authorizes THE LESSOR, in the
event of such occupation of the Demised Premises exceeding a period of three (3)
months beyond the expiry or last day of earlier termination of the lease, to
forfeit all the refundable security deposits lying with THE LESSOR and in
addition to continue to be liable and pay additional rent calculated @ Rs.
4,83,177.10/- (Rupees Four Lakhs Eighty Three Thousand One Hundred and Seventy
Seven and Paise Ten only) per day for the number of days of such occupation
beyond the expiry or earlier termination of the Lease Deed.

 

15.                      Simultaneous to THE LESSEE paying all its dues under
this Lease Deed and delivering peaceful, vacant and physical possession of the
Demised Premises on or before the last day of the validity of the Lease Deed,
THE LESSOR shall refund all the refundable security deposits without any
interest thereon under this Lease Deed deposited by THE LESSEE only after
adjusting outstanding dues, if any. In case of delay by THE LESSOR in refunding
the refundable security deposits, THE LESSOR shall pay interest to THE LESSEE at
the rate of 15% p.a. for the period of delay and THE LESSEE shall be entitled to
retain possession of the Demised Premises without use and without payment of
rent and other charges for such period of delay.

 

16.                      All costs, charges, expenses including penalties,
payable on or in respect of execution and registration of this Lease Deed and on
all other instruments and deeds to be executed pursuant to this Lease Deed,
shall be borne and paid solely by THE LESSEE who shall be responsible for
compliance of the provisions of Indian Stamp Act, 1899.

 

17.                      The Lease Deed along with the Annexures annexed hereto
constitutes the entire agreement between the Parties and revokes and supersedes
all previous discussions, correspondence and deeds between the Parties, if any
concerning the matters covered herein whether

 

6

--------------------------------------------------------------------------------


 

written, oral or implied. This Lease Deed shall not be changed or modified
except by written amendment duly agreed by the Parties.

 

18.                      The original Lease Deed duly executed and registered in
terms of this Lease Deed shall be retained by THE LESSEE and copy of the same
certified to be a true copy will be provided to THE LESSOR by THE LESSEE. The
original Lease Deed shall be produced by THE LESSEE as and when required by THE
LESSOR.

 

19.                      Failure of either Party to enforce at any time or for
any period of time the provisions hereof shall not be construed to be waiver of
any provisions or of the right thereafter to enforce each and every provision
hereof.

 

20.                      THE LESSOR shall not be held responsible for any
consequences or liabilities under this Lease Deed if it is prevented in
performing its obligations under the terms of this Lease Deed by reason of laws
or regulations, action by any local body or authority, local or otherwise,
riots, insurrection, war, terrorist action, acts of God and unforeseen
circumstances beyond its control. The performance of THE LESSOR’s obligation
under this Lease Deed shall be subject to the regular payment of rent including
other payments as stipulated in this Lease Deed.

 

21.                      Any and all disputes or differences between THE LESSOR
and THE LESSEE arising out of or in connection with this Lease Deed or its
performance shall be settled amicably within 15 days through consultation
between the Parties. Thereafter, if the Parties have failed to reach an amicable
settlement on any or all disputes or differences arising out of or in connection
with this Lease Deed or its performance, such disputes or differences shall be
submitted to Arbitration for final adjudication. Arbitration proceedings shall
be conducted by a Sole Arbitrator who shall be appointed by the mutual consent
of both the Parties. Such arbitration shall be in accordance with the Indian
(Arbitration and Conciliation) Act, 1996 (“Arbitration Act”) and the rules made
there under and/or any amendments thereof.

 

The decision of the Arbitrator shall be final and binding upon the Parties.

 

The arbitration proceedings shall be held in Chennai and shall be in English
language. The cost of such arbitration shall be borne equally by both the
Parties.

 

The Civil Courts and High Court at Chennai, alone shall have jurisdiction for
the purposes of this Lease Deed.

 

22.                      That this Lease Deed and the rights and obligations of
the Parties under or arising out of this Lease Deed shall be construed and
enforced in accordance with the laws of India.

 

The terms and conditions agreed between THE LESSOR and THE LESSEE containing
interalia a) covenants and conditions to be observed and performed by THE
LESSEE, and b) covenants and conditions to be observed and performed by THE
LESSOR are as per Annexures I to XII of this Lease Deed. These Annexures I to
XII shall form an integral part of this Lease Deed and shall be binding on THE
LESSOR and THE LESSEE.

 

IN WITNESS WHEREOF THE LESSOR DLF Assets Private Limited through its Authorised
Signatory Mr. Amit Grover authorised to execute lease deeds etc. This Deed will
be presented for registration before the Registering Authority and got
registered by Shri Ernest David , who has been authorised vide Power of Attorney
dated 25.07.2012 of the company to appear before the registering authority and
present for registration, acknowledge and get registered any deed or documents
executed by Mr. Amit Grover on behalf of THE LESSOR.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties hereto have set their hands to these presents on
the day, month and year first and above mentioned.

 

SIGNED AND DELIVERED on behalf of the above named DLF Assets Private Limited
acting through Mr. Amit Grover, Authorized Signatory:

 

In the presence of:

For and on behalf of

WITNESSES:

DLF Assets Private Limited

 

 

1

 

 

/s/ Amit Grover

 

(Amit Grover)

2.

AUTHORISED SIGNATORY

 

SIGNED AND DELIVERED on behalf of the above named M/s. Virtusa Software Services
Private Limited by its Authorized Signatory, Mr. Subramanian Gopalakrishnan:

 

In the presence of:

For and on behalf of

WITNESSES:

Virtusa Software Services Private Limited

 

 

1.

 

 

/s/ Subramanian Gopalakrishnan

 

(Subramanian Gopalakrishnan)

2.

AUTHORISED SIGNATORY

 

8

--------------------------------------------------------------------------------

 

ANNEXURES

 

I

-

Detailed Terms and Conditions between

THE LESSOR and THE LESSEE

 

 

 

II

-

Commercial Terms and Conditions

 

 

 

III

-

Description of the Plot

 

 

 

IV

-

Super area calculations

 

 

 

V

-

Statement of rent and Interest Free Refundable Security Deposit paid/ payable by
THE LESSEE to THE LESSOR during the lease period.

 

 

 

VI

-

Maintenance charges

 

 

 

VII

-

Car parking spaces earmarked for

use by THE LESSEE

 

 

 

VIII

-

Specifications

 

 

 

IX

-

THE LESSEE’s responsibility during additional interior fitouts work,
additions/modifications/alterations of interior works and during the Lease
Tenure .

 

 

 

X(a)

-

Charges for Power

 

 

 

X(b)

-

Charges for Maintenance

 

 

 

XI

-

Merger and Amalgamation Undertaking

 

 

 

XII

-

Electronic Clearing System Activation form

 

9

--------------------------------------------------------------------------------


 

ANNEXURE-I

 

Terms and conditions forming an integral part of the Lease Deed dated 4 May,
2014 between DLF Assets Private Limited and Virtusa Software Services Private
Limited, while not derogating from the mutual promises set out therein and are
incorporated in, and form a part of the Lease Deed:

 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE LESSEE:

 

1.                                     To pay to THE LESSOR or its
nominees/permitted assigns, by cheque / bank draft/ Wire transfer payable at New
Delhi the rent and all other sums payable under this Lease Deed. In case the
Rent Commencement Date is other than the first of the month, in such case THE
LESSEE shall pay proportionate Rent and other sum payable under the lease Deed
in advance for the portion of the month i.e. from the Rent Commencement Date to
last day of the month and also for the following month. Thereafter the payments
be done as per Annexure XII (as required).  The rent and all other sums payable
under this Lease Deed shall be paid on the 1st day of each calendar month (due
date) but not later than the 7th day, in advance for the month in respect of
which such sums are payable.

 

2.                                     To be liable to pay interest @ 15% per
annum on all amounts due and payable by THE LESSEE under this Lease Deed for the
period of delay beyond the due date. This is in addition to the rights of THE
LESSOR under Clause 43 of this Annexure-I given hereunder.

 

3.                                     To pay all amounts agreed to be paid in
Clauses 4, 5 and 6 of the Lease Deed, provided, however, that the liability of
THE LESSEE for such payments shall be calculated proportionately to the super
built-up area of the Demised Premises and provided further that such liability
shall commence from the date such revision / imposition/increase is effective
from the Date of Lease Commencement or any subsequent date.

 

4.                                     THE LESSEE shall pay by due date the
bills for consumption of power/ electricity in the Demised Premises as recorded
in the meters or as demanded by THE LESSOR or its nominees or assigns . The
power/electricity for the Demised Premises during lease tenure shall be supplied
from Grid/ Utility Companies. However, in case of non availability of power/
electricity from grid/utility companies, THE LESSOR shall provide THE LESSEE
with back up power from their diesel/gas based generators. The charges for such
power/ electricity and back-up power will be as per Annexure X (a).

 

A separate meter for recording power/ electricity consumption in the Demised
Premises has been provided by THE LESSOR for the supply of power/ electricity
from normal grid/utility companies subject to availability of such power/
electricity. The cost of such meter has been borne by THE LESSEE.

 

A separate meter has been provided by THE LESSOR for recording consumption of
power in the Demised Premises supplied through the back-up power. The cost of
such meter has been borne by THE LESSEE.

 

A separate meter has been provided by THE LESSOR for recording consumption of
power for the AHU(s) for the Demised Premises, supplied through grid/ utilities
companies/ back-up power. The cost of such meter has been borne by THE LESSEE.
In case any of the AHU(s) are shared by more than one tenant, the power
consumption for such AHU(s) shall be shared between the tenants in the ratio of
the super built-up area of their leased premises.

 

10

--------------------------------------------------------------------------------


 

Water Charges: THE LESSEE shall pay by due date the bills for consumption of
water in the Demised Premises as recorded in the meters or as demanded by THE
LESSOR or its nominees or assigns.

 

A separate meter for recording water consumption shall be provided in the
Demised Premises by THE LESSOR. The cost of such meter including any deposit
required shall be borne by THE LESSEE.

 

In case of there being common meter(s) for recording the consumption by THE
LESSEE jointly with the other tenants or occupants of the said Building, THE
LESSEE shall pay the proportionate cost of water calculated on the super
built-up area of the Demised Premises.

 

5.                                     To carry out day-to-day maintenance of
the Demised Premises and the fixtures and fittings installed therein and the
normal maintenance, minor repairs, including painting and distempering and
polishing the interior of the Demised Premises at its own cost.

 

6.                                     To pay every month in advance, along with
the aforesaid rent, proportionate charges for the operation / maintenance /
service charges (more specifically detailed in Annexure — VI) in respect of the
central air-conditioning , the cost of running, maintenance and servicing of the
service / utility lifts, generators, the cost of cleaning the said Plot and said
Building, maintenance of lawn/grounds, cost of security services, electricity
charges, water charges and such other necessary/ancillary expenses of and
incidental to the preservation and maintenance of the said Building/ Plot in
which the Demised Premises is located and for the adequate provision of common
services and facilities at a charge which shall be 1.2 times the actual
expenditure on a calculation based on pro rata basis corresponding to the super
built-up area of the Demised Premises .

 

If THE LESSEE fails to make payments of Maintenance Charges of any kind payable
by THE LESSEE in terms of this Lease within 7 days of its due date, THE LESSOR
shall be entitled, in its sole discretion and without notice, to stop supplying
to THE LESSEE electricity / air conditioning/ water and / or all other services
in addition to any other remedies/ actions THE LESSOR may take in its sole
discretion. By doing so, THE LESSOR shall have no responsibility or liability
for any loss and damage, if any, suffered by THE LESSEE and THE LESSEE shall not
be entitled to lodge any claim whatsoever against THE LESSOR as a result of such
action.

 

The common areas, facilities and amenities within the said Building shall be
available for use only subject to the timely payment of maintenance charges and
THE LESSEE agrees that in the event of failure to pay maintenance charges on or
before the due date, THE LESSEE shall not have the right to use such common
areas and facilities. THE LESSEE shall have no ownership rights, title, interest
or claim whatsoever in the said Plot, common areas, facilities and amenities
within the said Building.

 

7.                                     To permit THE LESSOR and its agents at
the normal working hours of THE LESSEE, except in case of emergency, but after
intimating in writing to that effect, to enter into the Demised Premises for the
purpose of inspection or for any other purposes connected with or incidental to
the terms of the Lease Deed.

 

8.                                     To hand over the Demised Premises
together with THE LESSOR’s fixtures and fittings therein, in good order and
condition (reasonable wear and tear excepted) on the expiry /earlier termination
of the Lease, which ever is earlier.

 

9.                                     Not to do or permit to be done any act or
thing which may render void or voidable any insurance relating to or in respect
of a part or the whole of the said Plot, the said Building or the Demised
Premises, or cause any increase in premium payable in respect thereof.

 

11

--------------------------------------------------------------------------------


 

10.                              To use the Demised Premises for office purposes
only and not to carry on or permit to be carried on in the Demised Premises or
in any part thereof any activities which shall be or are likely to be unlawful,
obnoxious or of nuisance, annoyance or disturbance to other tenants/occupants of
the said Building wherein the Demised Premises are situated or store any goods
of hazardous or combustible nature or which are heavy so as to affect the
construction or the structure of the said Building or any part thereof or in any
manner interfere with common usage. The usage of the Demised Premises for office
use shall be unrestricted and uninterrupted and shall be made available at all
times of day and night to THE LESSEE, its employees, servants, representatives,
customers, visitors and invitees.

 

THE LESSEE confirms that as on the date of execution of the renewed Lease Deed
THE LESSEE has a valid SEZ approval and undertakes to keep the said SEZ approval
valid throughout the Lease Term.

 

THE LESSEE shall arrange to get their Unit Approvals for the Demised Premises
terminated and complete all formalities with regards to such termination at its
cost and expenses prior to the expiry of the Lease term.

 

In case of THE LESSEE’s failure to get the unit approvals terminated within the
aforesaid period, it will be assumed that the peaceful, vacant and physical
possession of the Demised Premises have not been handed over by THE LESSEE to
THE LESSOR on the expiry of the Lease Term and THE LESSOR shall be entitled to
claim damages, payments, dues in accordance with the terms of the Lease Deed.

 

11.                              Subject to all local laws applicable, THE
LESSOR shall, through its architect identify the location(s) and provide space
for signage at the atrium /floor occupied by THE LESSEE, as approved by the
architect and THE LESSEE will be allowed to put signage on such location(s). All
taxes including service tax, duties, rates, cesses, costs and charges relating
to the signages payable to the authorities concerned shall be borne and paid by
THE LESSEE directly.

 

12.                              The Demised Premises shall be used by THE
LESSEE only and THE LESSEE shall not assign, transfer, mortgage, Sublease or
grant leave & license or transfer or part with or share possession in any manner
whatsoever, of any portion of the Demised Premises, except as permitted under
this Lease Deed.

 

a) In the event, THE LESSEE merges / amalgamates / consolidates or transfer its
assets with/to any entity on account of any merger/amalgamation/consolidation,
then a fresh Lease Deed shall be executed between THE LESSOR and the new entity
subject to the new entity/ transferee obtaining prior SEZ approval. The new
entity shall execute an undertaking as per the draft attached as Annexure XI. In
case of any outstanding dues payable by THE LESSEE to THE LESSOR as per Lease
Deed, such outstanding amounts should be included in the petition to the
appropriate court seeking permission for such merger/amalgamation/consolidation.
THE LESSEE shall ensure that before approval of the scheme of merger/
amalgamation by the court having jurisdiction, the new entity executes an
undertaking as per the format attached as the Annexure XI. Pending approval of
any merger/ amalgamation/ consolidation, THE LESSEE will continue to make all
payments payable as per the Lease Deed.

 

b) All costs, charges, expenses including penalties, payable on or in respect of
execution and registration of the fresh Lease Deed and on all other instruments
and deeds to be executed pursuant to the fresh Lease Deed, shall be borne and
paid solely by new entity/transferee who shall be responsible for compliance of
the provisions of Indian Stamp Act, 1899 or such other applicable laws.

 

c) However, a fresh Lease Deed will not be executed by THE LESSOR till all dues
are cleared by THE LESSEE and related documents are given to THE LESSOR.

 

12

--------------------------------------------------------------------------------


 

d) The aforesaid will be subject to SEZ Acts and Rules but within the above
procedure.

 

13.                              Subject to clause 25, THE LESSEE shall not make
any structural changes, additions or alterations in the Demised Premises without
prior consent of THE LESSOR in writing.

 

14.                              THE LESSEE is satisfied that the construction
work as also various installations like electrification work, sanitary fittings,
water, sewerage connections, fire fighting equipment and detection systems etc.
are in good working condition and any issues, if any, with respect thereto, have
been got removed and rectified by THE LESSOR and that it shall not require THE
LESSOR to perform any construction work, installations etc in the Demised
Premises (except structural repairs, if any) and there shall be no obligation
whatsoever on the part of THE LESSOR to repair, renovate, improvise or to do
anything concerning the Demised Premises, the said Building and the said Plot in
any manner whatsoever. However, after taking possession of the Demised Premises,
THE LESSEE may provide a snag list for THE LESSOR for rectification. However,
this shall not amount to shifting of the respective Lease and Rent Commencement
Date.

 

15.                              THE LESSOR has provided the fire fighting and
fire detection system in accordance with the Amendment no.3 to the National
Building Code of 1983 (SP7): 1983 Part IV on each floor, common areas and
basements of the building.

 

When THE LESSEE carries any additional interior works/modifications/alterations
during the Lease period, THE LESSEE agrees that it shall carry out such work(s),
without altering/ tampering with the fire fighting systems as installed therein.
However, any modifications / additions / alterations to the existing fire
fighting system shall be made by THE LESSEE with the prior written approval of
THE LESSOR and by providing alternative and standby fire fighting system in the
building. Any lapse/violation/negligence on the part of THE LESSEE or its
contractors/ agents during any such additional interior works or
additions/modifications/alterations resulting in any kind of hazard or fire in
the Demised Premises/ Building, loss of life/ property including third party,
damage to the Demised Premises / building structure etc. and all financial and
legal consequences arising there from shall be the sole responsibility of THE
LESSEE and THE LESSEE shall not impose any legal and financial liability on THE
LESSOR.

 

THE LESSEE’S responsibility during additional interior fitout work(s) and any
subsequent, additions/modifications/alterations of interior works during the
Lease Tenure is more specifically detailed in Annexure IX hereto.

 

In the event of any mishap occurring, THE LESSOR or its employees shall not be
held responsible for any consequences arising from usage of
lifts/escalators/elevators provided in Said Building / said Complex.

 

16.                              THE LESSEE hereby represents to THE LESSOR that
it is the owner of and has full right, title and interest in and to all trade
names, trademarks, service marks, brand name(s), logos, symbols and other
proprietary marks etc. (collectively ‘IPR’) and that any IPR if used by it in
Demised Premises and in the said Building/ Complex would not infringe the IPR of
any third party. THE LESSEE further covenants that it has not received any
notice of any claim against it involving any conflict or claim of conflicts.

 

THE LESSEE covenants to THE LESSOR and undertakes to hold THE LESSOR harmless
from any action brought about by any third party for any IPR infringement by THE
LESSEE. THE LESSEE further undertakes that it shall defend any and all such
acts, suits, proceedings, claims, judgments etc against THE LESSOR and any fees,
costs, expenses of any kind related or incidental to any of the foregoing
(including but not limited to) any fee (whether advocates, accountants or other
professionals) costs and expenses of any kind incurred by THE LESSOR in
preparing for, defending or taking any

 

13

--------------------------------------------------------------------------------


 

action with respect to the foregoing shall be borne by THE LESSEE, which THE
LESSEE agrees to pay within fifteen (15) days of demand by THE LESSOR.

 

17.                              That THE LESSEE hereby agrees to comply with
all the Laws, Rules,  Regulations as may be applicable to the Demised Premises
including but not limited to the provisions of Environment (Protection) Act,
1986, Water (Prevention and Control of Pollution) Act, 1974, Air (Prevention and
Control of Pollution) Act, 1981, Municipal Solid Wastes (Management and
Handling) Rules, 2000, Hazardous Wastes (Management and Handling) Rules, 1989
and Batteries (Management and Handling) Rules, 2001, Sales Tax, Service Tax and
other applicable taxes and the Rules, Notifications etc. and their amendments
made from time to time, and ascertain, in particular, compliance with the
Central and State regulations concerning safe handling, storage, treatment and
disposal of the wastes,  and THE LESSEE shall always remain solely responsible
for the consequences of non-compliance of the aforesaid Acts/ Rules to the
extent of scope and applicability to LESSEE.

 

18.                              That THE LESSEE further agrees to install and
operate and keep at all times in operational condition, various equipments,
machinery etc. at its own cost and expenses in conformity with the provisions of
Environment (Protection) Act, 1986, Water (Prevention and Control of Pollution)
Act, 1974, Air (Prevention and Control of Pollution) Act, 1981, Municipal Solid
Wastes (Management and Handling) Rules, 2000, Hazardous Wastes (Management and
Handling) Rules, 1989 and Batteries (Management and Handling) Rules, 2001 etc in
the Demised Premises and it shall always remain solely responsible to obtain and
always keep valid and make available necessary certificates from the Pollution
Control Board and/or other appropriate authorities in this regard to the extent
of scope and applicability to LESSEE.

 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE LESSOR:

 

19.                              During the term of the Lease Deed, THE LESSOR
has provided at its own cost, a continuous and proper air conditioning system
and shall use its best efforts to maintain the same in good order and shall
operate and run the same to ensure air-conditioning facilities to the Demised
Premises throughout the year and shall be entitled to recover from THE LESSEE,
charges on the basis as are stipulated in this Lease Deed. Provided, however,
that should THE LESSEE require any changes, additions, alterations, in the
system, due to its interior layouts, THE LESSOR may, if possible, make such
changes and be entitled to recover from THE LESSEE, all additional costs
incurred on this account at a rate which shall be 1.2 times of the actual costs
incurred.

 

20.                              Except in the event of a mechanical defect and
/ or electrical failure,  THE LESSOR shall provide air-conditioning facilities
to the Demised Premises during the normal office hours i.e. from 8 a.m. to 8
p.m. on all week days except Saturdays, Sundays and Public Holidays. On
Saturdays, the air-conditioning will be provided from 8 a.m. to 2 p.m. only.
Provided, however, that on receiving twenty four (24) hours’ notice, in writing,
should THE LESSEE so desires, THE LESSOR, if possible (subject to availability
of sufficient power load and associated infrastructure to meet THE LESSEE’s
requirement on working on additional hours), and permissible (subject to THE
LESSEE obtaining the requisite approvals from the competent authorities to
operate on National and Public Holidays), may at the exclusive cost of THE
LESSEE, provide air - conditioning facilities, beyond 2.00 pm on Saturday and
also Sundays and /or Public & National Holidays, calculated at a rate which
shall be 1.2 times the actual cost incurred on this account, to the Demised
Premises beyond the timings fixed, as aforesaid for the provision of such
facilities.

 

14

--------------------------------------------------------------------------------


 

21.                              Except to the extent of a mechanical defect
and/ or electrical failure, THE LESSOR shall maintain the lifts in the said
Building serving the Demised Premises and operate and run the same during the
normal office hours as specified above, on all week days except on Saturdays,
Sundays, Public and National Holidays. These timings shall, however, be subject
to such restrictions as may be imposed by any competent authority/ies in this
behalf. One of the lifts in the said Building shall, however, operate even after
THE LESSEE’s specific hours as well as beyond 2.00 pm on Saturdays in the second
half on Saturdays and also on Sundays and/or Public & National Holidays.

 

Provided, however, THE LESSEE may by giving twenty four (24) hours’ notice in
writing, should THE LESSEE so requires, THE LESSOR may provide lift facilities
to THE LESSEE calculated at a rate which shall be 1.2 times the actual cost
incurred on this account, beyond the timings fixed as aforesaid for the
provision of such lift facility to the Demised Premises, beyond 2.00 pm on
Saturdays and also on Sundays and Public & National Holidays.

 

22.                              To carry out at its own costs, all major and
structural repairs to the Demised Premises and also to the said Building.

 

23.                              To supply and maintain regular supply of
electricity and water to the Demised Premises.

 

24.                              To keep the Demised Premises in watertight
condition.

 

25.                              To permit to carry out at the cost of THE
LESSEE, but without in any way damaging the main structure of the Demised
Premises or the said Building, erection of internal partitions and other
internal alterations and additions which are not visible from outside, as may be
necessary for the business of THE LESSEE provided THE LESSEE shall give prior
written intimation of thirty (30) days to THE LESSOR in writing and with prior
written approval of THE LESSOR’s architect, THE LESSEE shall before commencing
such alteration(s) or addition(s), provided, further that if any such additions
or alterations, require the prior approval or permission of any Municipality or
any other local body or authority, local or otherwise, or are governed by any
rules or regulations. THE LESSEE shall not carry out such additions or
alterations or erections without obtaining the prior permission or approval
aforesaid and complying with such rules and regulations of such Municipal or
local body or Government Authority. Provided further, that THE LESSEE shall upon
vacating the Demised Premises remove such fixtures and fittings and restore the
Demised Premises to THE LESSOR in its original condition excepting reasonable
wear and tear.

 

26.                              To allow during the term of the Lease Deed,
peaceful and uninterrupted enjoyment of the Demised Premises, subject to THE
LESSEE performing all its obligations under this Lease Deed.

 

27.                              THE LESSOR will allow the respective telecom
companies to use the service shafts (if space is available) in the said Building
to bring telecom fiber and cables to THE LESSEE’s premises after payment of
access charges by the respective telecom companies. There will not be any access
charge to THE LESSEE. However, the Service Provider (s) shall pay the rent and
access charges as decided by THE LESSOR, as applicable. Further, THE LESSEE
shall directly deal with the Service Providers for accessing the telecom
services at its own cost.

 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE PARTIES:

 

28.                              The super built — up area calculations are as
provided in Annexure — IV hereto. All payments by THE LESSEE towards rent,
interest free refundable security deposit,

 

15

--------------------------------------------------------------------------------


 

maintenance and other charges etc. shall be payable by THE LESSEE in terms of
the super built-up area of the Demised Premises under this Lease Deed..

 

29.                              In the event any local body / authority takes
over the maintenance of such services and facilities / amenities and the payment
for such services and facilities / amenities of DLF IT Park @ Chennai (more
particularly set out in Annexure — VI) to the local body / authority is to be
made by THE LESSOR, then THE LESSEE agrees to reimburse all such costs and
charges as may be levied in respect of the Demised Premises to THE LESSOR at
actuals duly supported by relevant documents, if available.

 

30.                              THE LESSOR has provided electrical wiring only
up to the main distribution board on each floor in the said Building and shall
not provide any electric wiring, fixtures, fans, electric and water meters etc.,
inside the office spaces which shall be installed by THE LESSEE at its own cost.
Similarly air conditioning is provided by THE LESSOR up to air handling unit on
each floor of the said Building. The internal distribution system of air
conditioning in the Demised Premises shall be the sole responsibility of THE
LESSEE.

 

31.                              THE LESSEE shall not pay any deposit for supply
of power load of 360 KVA for the Demised Premises. THE LESSEE agrees to
reimburse to THE LESSOR or any other nominees or assigns, costs, charges,
deposits, etc. as may be demanded by Tamil Nadu Electricity Board or any other
agency supplying power to the Demised Premises from time to time and paid by THE
LESSOR or its nominee / assign for arranging bulk electricity supply to the said
Plot / said Building / Demised Premises and such reimbursement is to be payable
to THE LESSOR on the basis of proportionate electricity load provided to the
Demised Premises and proportionate load attributable to THE LESSEE in respect of
common areas of the said Plot / said Building. Out of the above sums, any
deposit to be refunded by Tamil Nadu Electricity Board shall, be refunded by THE
LESSOR to THE LESSEE simultaneously with the expiry and / or earlier termination
of this Lease Deed and on handing over the peaceful physical and vacant
possession of the Demised Premises by THE LESSEE.

 

Any additional power load required by THE LESSEE shall be provided on payment of
a non-refundable charge of Rs. 10,000/- per KVA of power load in addition to the
refundable deposit of Rs. 3,000/- per KVA of power load. However, any additional
infrastructure cost required for the same shall be borne by THE LESSEE at cost
plus 20% basis.

 

32.                              The fire fighting and fire detection system
which is provided by THE LESSOR in accordance with Amendment no.3 to the
National Building Code of 1983 (SP7): 1983 Part IV is limited to installation of
sprinklers and fire detection system in the basement(s) and common areas of the
said Building such as lobbies, staircases corridors, etc. and service shaft for
fire fighting and sprinkler services on each floor.

 

If, however, due to any subsequent legislation, Government orders, directives or
guidelines or due to any change in the National Building Code, additional fire
safety measures are undertaken, then THE LESSEE agrees to pay on demand
additional expenditure incurred thereon for installing additional fire safety
measures as determined by THE LESSOR which shall be final and binding on THE
LESSEE. THE LESSEE agrees that, in case THE LESSEE so desires, it shall at its
own cost and responsibility install fire fighting equipment and systems within
the Demised Premises which shall be in compliance with the fire fighting
regulations and safety systems as prevalent and approved by the Competent
Authorities.

 

However, it is made clear that any lapse on the part of THE LESSEE in installing
safe and adequate fire fighting systems within the Demised Premises or any fire,
electrical or otherwise, or any kind of hazard originating from the Demised
Premises shall not impose any legal and financial liability on THE LESSOR and
THE LESSEE agrees to keep THE

 

16

--------------------------------------------------------------------------------


 

LESSOR indemnified and harmless in this regard. Similarly THE LESSEE shall
ensure that the internal air-conditioning electrical systems and any other work
done internally within the Demised Premises shall not pose any fire, electrical,
structural, pollution and health hazards. THE LESSEE shall be solely responsible
for all legal and financial consequences arising therefrom and THE LESSEE agrees
to keep THE LESSOR indemnified and harmless in this regard.

 

THE LESSEE shall allow third party fire/ safety experts being appointed by THE
LESSOR/ its nominees for fire/ safety audit at all times.

 

THE LESSEE shall take all steps including appointing/nominating a safety
representative/ manager to ensure that all safety related activities within the
Demised Premises are performed. THE LESSEE shall have the audit of their entire
electrical systems, fire fighting systems and HVAC systems done on a half-
yearly basis by a reputed consultant and submit a certificate to THE LESSOR’s
building manager certifying that all THE LESSEE’s installations are in good and
safe working condition and do not have any possibility of short circuit and/or
becoming a fire source.

 

33.                              If THE LESSEE requires any extra fire fighting
systems to be installed in the Demised Premises, including but not limited to
extending fire fighting system in the Demised Premises, then the same shall be
installed by THE LESSOR at a cost which shall be 1.2 times the actual costs, to
be payable by THE LESSEE to THE LESSOR.

 

34.                              In the event THE LESSOR suggests additional
fire safety measures, though not statutorily required, for installation by THE
LESSEE within the Demised Premises and THE LESSEE fails to implement THE
LESSOR’s suggestion either fully or in part, then THE LESSEE alone shall be
liable and responsible for all consequences arising from such inaction/decision
on its part.

 

35.                              It is abundantly made clear to THE LESSEE that
the cost incurred by THE LESSEE, during the lease period, to install fire
fighting and fire detection systems within the Demised Premises, shall be to its
account solely and shall not be borne or refunded by THE LESSOR or deducted from
the rent payable to THE LESSOR under any circumstances whatsoever.

 

36.                              The specifications and information as to the
materials used in construction of the Demised Premises are set out in Annexure -
VIII and any change in the specifications as set out in Annexure — VIII, if
desired by THE LESSEE, shall be implemented by THE LESSOR at a rate which shall
be 1.2 times the actual cost which shall be paid by THE LESSEE to THE LESSOR.

 

37.                              THE LESSOR has provided to THE LESSEE car
parking spaces in the basement/surface/mechanical car parking spaces as
earmarked in Annexure — VII subject to payment of rent and maintenance charges
as per details mentioned in Annexure — II. In the event additional car parking
spaces are required by THE LESSEE, THE LESSEE shall pay to THE LESSOR additional
car parking space charges as may be mutually agreed between the Parties hereto
for every additional car parking space provided by THE LESSOR, if available, on
the same terms and conditions applicable to rent including rate of escalation &
interest free refundable security deposit, stipulated in this Lease Deed.

 

In the event of THE LESSOR providing electro mechanical system for car parking
spaces, the car parking spaces as earmarked in Annexure — VII may be
re-allocated, provided, however, the number of car parking spaces shall remain
the same in terms of this Lease Deed.

 

The liability towards payment of Service Tax as applicable shall be borne by THE
LESSEE.

 

17

--------------------------------------------------------------------------------

 

38.                           The use of car parking spaces in the
basement(s)/surface/mechanical car parking spaces in the said Building shall be
allowed to THE LESSEE only from 8 a.m. to 8 p.m. from Monday to Friday and from
8 a.m. to 2.p.m. on Saturday except Sundays, Public and National Holidays The
above timings shall, however, be subject to such restrictions as may be imposed
by any statutory authority or for security reason. THE LESSEE shall use the
parking spaces only for the purposes of parking its cars and for no other use.
THE LESSEE undertakes that it shall not make any constructions on the car
parking spaces or create obstruction of any kind on it or around these spaces to
hinder the movement of vehicles and persons. Further, without prior permission
in writing of THE LESSOR, overnight parking of vehicles shall not be permitted
for security reasons.  Any usage of car parking spaces from 8 p.m. to 8 a.m. on
weekdays and after 2 p.m. on Saturdays and any usage thereof on Sundays and
Public & National Holidays would entail additional maintenance charges as
determined by THE LESSOR. This shall be subject to THE LESSEE obtaining the
requisite approvals from the concerned authorities, as required to operate on
Public and National Holidays.

 

39.                           During the term of the Lease Deed, THE LESSOR
shall obtain fire and special peril insurance coverage of the entire said
Building, including third-party liability and shall make timely payment of all
insurance premia. For record purposes, THE LESSOR shall give THE LESSEE, copies
of the insurance policy and the receipts of the premia paid.

 

40.                           During the term of the Lease Deed, THE LESSEE
shall obtain comprehensive insurance coverage, including third-party coverage,
of all interior works, renovations, furniture, equipment and/or other items kept
or stored in the Demised Premises and shall make timely payments of all
insurance premia. THE LESSOR shall in no way be responsible for any loss
occasioned by THE LESSEE on account of not obtaining comprehensive insurance
coverage of all renovations, furniture, equipment and/or other items kept or
stored in the Demised Premises. For record purposes, on written request, THE
LESSEE shall give THE LESSOR, copies of the insurance policy and the receipts of
the premia paid.

 

41.                           However, it is made clear that in the event of an
accident or fire or damages taking place in or arising from the said Building
for any other reason resulting in any loss, financial or otherwise to either
party or to third parties, both Parties agree to take up the matter with their
respective insurance companies through the insurance cover including third party
liability.

 

42.                           That if at any time during the occupation by THE
LESSEE of the Demised Premises, the lifts or the air conditioning system fails
to function, THE LESSEE will be entitled to call upon and require THE LESSOR to
remedy and rectify the system within a reasonable time.  Provided, however, that
THE LESSOR will ensure that there will not be total absence of lifts and
air-conditioning for more than one day at a time.

 

43.                           THE LESSOR may forthwith re-enter upon the Demised
Premises or upon any part thereof or may terminate this Lease and this Lease
Deed shall thereupon stand determined but without prejudice to any claim which
THE LESSOR may have against THE LESSEE in respect of any breach, non —
performance or non — observance of the covenants or conditions herein contained
in the following events:

 

a)             If any amount payable by THE LESSEE to THE LESSOR by way of rent
and other sums/ charges payable under this Lease Deed shall be in arrears and
unpaid for a period of Thirty (30) days after the same has become due and THE
LESSEE fails to make payment of the same within 15 days of receipt of the demand
notice by the Lessee.

 

b)             If THE LESSEE shall omit to perform, observe any covenant or
condition to be observed and performed on the part of THE LESSEE and shall
continue to do so or fails to remedy

 

18

--------------------------------------------------------------------------------


 

the breach within Fifteen (15) days of the receipt of the notice for such breach
or THE LESSEE is adjudicated as insolvent

 

It is further agreed by THE LESSEE that THE LESSOR shall be entitled to adjust
all and any sums due to THE LESSOR including rent, car/two wheeler parking space
charges and maintenance charges for the unexpired lease period, taxes,
interests, damages etc., against all security deposits made by THE LESSEE with
THE LESSOR under this Lease Deed and refund the balance amount, if any, after
such adjustment, to THE LESSEE.  In the event the aggregate of arrears of rent,
any other sum due and payable  and the above mentioned costs exceed the amounts
deposited as security deposits with THE LESSOR, then THE LESSEE shall pay to THE
LESSOR such amounts due to THE LESSOR, over and above such sums deposited by THE
LESSEE with THE LESSOR.

 

44 .                        That if the Demised Premises or any part thereof be
destroyed or damaged by fire (not caused by any willful act or negligence of THE
LESSEE), earthquake, tempest, flood, lightning, violence of any army or mob or
enemies of the country or by any other irresistible force so as to render the
Demised Premises unfit for the purpose for which the same was leased, THE LESSEE
may, temporarily vacate the whole or such portion of the Demised Premises  as
may be required to enable THE LESSOR to carry out repairs in order to restore
the Demised Premises  as it was then existing at the time of  THE LESSEE
entering into the Demised Premises (reasonable wear and tear excepted) and in
such event, the payment of rent, other charges and maintenance/service charges 
till the affected area of the Demised Premises or portion thereof are repaired
and restored to the state as specified above shall be suspended .

 

However, if such force majeure conditions persist for more than 120 days, the
LESSEE shall have the option to terminate the Lease Deed by giving 30 days
written notice to the LESSOR and the security deposits paid under the MOU and
the Lease Deed would be refunded to the LESSEE.

 

45.                           THE LESSEE undertakes that during the term of this
Lease Deed, it shall maintain its corporate existence and shall not dissolve or
liquidate or enter into an agreement with any party, including but not
restricted to a compromise with its creditor(s) such that its corporate
existence is or may be questioned, in which event, this Lease Deed shall
automatically terminate.

 

46.                           THE LESSOR shall have the right to install any
displays of multimedia/visual format in the common areas like lift lobbies,
atrium(s), lifts etc. of the said Building.

 

47.                           THE LESSEE agrees and consents that it would have
no objection to THE LESSOR mortgaging or creating a third party charge on the
Demised Premises subject to, however, that the creation of such mortgage /
charge of the Demised Premises shall not affect the rights of THE LESSEE to use
the Demised Premises during the lease period .

 

48.                               The entry to the lift lobby/atrium of the said
Building will be permitted to the employees of THE LESSEE only through the
Access Cards provided by THE LESSOR. The cost of such Access Cards shall be
borne by THE LESSEE.

 

THE LESSEE shall provide THE LESSOR details of all employees for whom the cards
are to be made at least one month prior to the Date of requirement. Any
additional cards required by THE LESSEE will be provided after one month from
the date of request.

 

The cost of the Access Cards shall be paid to THE LESSOR at the time of making
such request.

 

19

--------------------------------------------------------------------------------


 

In the event of loss of Access Card by THE LESSEE’s employee(s), the same shall
be intimated to THE LESSOR immediately by THE LESSEE so as to avoid any misuse
thereof.

 

The new Access Card will be issued on receipt of written request from THE LESSEE
along with the cost of Rs. 35/- per card.

 

In the event of cessation or termination of any employee of THE LESSEE, the
Access Card shall be returned to THE LESSOR immediately to avoid any misuse
thereof.

 

49.                               THE LESSEE agrees and consents that it would
have no objection for transfer either by way of sale, mortgage or in any other
manner howsoever, of the Demised Premises and/or the said Building, provided,
the rights of THE LESSEE in the Demised Premises remain unaffected vis-à-vis the
transferee.

 

50.                               THE LESSEE agrees and commits that THE LESSOR
shall have sole and absolute right to make additions, raise storeys or put up
additional structures as may be permitted by competent authorities and such
additional structures and stories shall be the sole property of THE LESSOR,
which THE LESSOR will be entitled to dispose of in any way it chooses without
any interference on the part of THE LESSEE by itself or with one or more of the
rest of occupants of the said Building.  Further all the terraces of the said
Building including the parapet walls of the terraces shall always be the
property of  THE LESSOR and  THE LESSOR shall be entitled to use the same for
any purpose as it may deem fit. However, the same shall not affect the peaceful
operations of THE LESSEE from the Demised Premises.

 

51.                               That if during the term of the Lease Deed, the
Demised Premises or any part thereof be lawfully acquired or requisitioned by
the Government or any local body or authority, local or otherwise, THE LESSOR
alone shall be entitled to any and all compensation payable and THE LESSEE shall
not raise any claim in respect thereof and THE LESSOR’s and THE LESSEE’s
obligations shall be as per such requisition notice.

 

52.                               That if any provision of this Lease Deed shall
be determined to be void or unenforceable under applicable law such provisions
shall be deemed amended or deleted to the extent necessary to conform to
applicable law and the remaining provisions of this Lease Deed shall remain
valid and enforceable.

 

53.                               That THE LESSEE and THE LESSOR shall abide by
the laws of the land and any and all local enactments in respect of this Lease
Deed of the Demised Premises. THE LESSOR may, with 24 hours intimation in
writing to THE LESSEE, inspect the Demised Premises during the normal working
hours of THE LESSEE [except in case of emergency (ies)], from time to time at
frequencies considered necessary by THE LESSOR and should there be any
violations, contraventions as are observed by THE LESSOR, THE LESSEE will ensure
compliance with the requirements as per applicable laws. Any penalties levied by
the Government, State, Municipal Body etc. as a result of non-compliance by
either Party will be borne by the defaulting party in respect of the Demised
Premises.

 

54.                               That the building wherein the Demised Premises
are located is a strictly no-smoking area. THE LESSEE shall ensure that no act
in contravention of the provisions of ‘Prohibition of Smoking in Public Places
Rules, 2008’ is committed in the Demised Premises or in the common spaces of the
Building wherein the Demised Premises are located. In case any offence under the
‘Prohibition of Smoking in Public Places Rules, 2008’ is committed in the
Demised Premises or in common areas of the said Building wherein the Demised
Premises are located, by any employee/visitor of THE LESSEE, THE LESSEE shall be
responsible for the same and any fine payable in respect thereof shall be paid
by THE LESSEE and THE LESSOR shall not be responsible for the same.

 

20

--------------------------------------------------------------------------------


 

55.                               That any notice, letter or communication to be
made, served or communicated unto THE LESSOR under these presents shall be in
writing and shall be deemed to be duly made, served or communicated only if the
notice or letter or communication is addressed to THE LESSOR at the address
given below or such other addresses as may be intimated in writing by THE LESSOR
in this behalf and sent by registered post/fax or delivered personally with
acknowledgement. Similarly any notice letter or communication to THE LESSEE
shall be deemed to be made, served or communicated only if the same in writing
is addressed to the below mentioned address of THE LESSEE or to the address of
the Demised Premises after THE LESSEE has shifted to the same, by registered
post/fax or delivered personally with acknowledgement. The communication is to
be addressed to the following:

 

For lease related matters

 

 

 

 

 

For THE LESSOR

 

For THE LESSEE

Director- Offices

 

Virtusa Software Services Private Limited

10th Floor, DLF Gateway Tower,

 

Unit No. 17, 6-3-1192 (Part), First Floor ‘R’

‘R’ Block, DLF City Ph — III,

 

My Home Tycoon, Kundanbagh,

Gurgaon — 122002

 

Begumpet

Phone 91-124- 4057410

 

Hyderabad

Fax 91-124-4057414

 

Phone: 91—040-44528000

Email: lease-chennai@dlf.in

 

Email: gopals@virtusa.com

 

This Annexure forms an integral part of the Lease Deed.

 

For and on behalf of

 

For and on behalf of

DLF Assets Private Limited

 

Virtusa Software Services Private Limited

 

 

 

/s/ Amit Grover

 

/s/ Subramanian Gopalakrishnan

 

 

 

(Amit Grover)

 

(Subramanian Gopalakrishnan)

AUTHORISED SIGNATORY

 

AUTHORISED SIGNATORY

 

21

--------------------------------------------------------------------------------


 

ANNEXURE II

 

Commercial Terms And Conditions forming integral part of Lease Deed dated 4 May,
2014 between DLF Assets Private Limited and Virtusa Software Services Private
Limited.

 

S.N

 

Item

 

Description

 

Cross Reference
(For convenience
only)
Reference Clause
of

 

 

 

 

 

 

 

a)

 

Building

 

DLF IT Park @ Chennai

 

 

 

 

 

 

 

 

 

b)

 

Floor and Block

 

First Floor, Block 5

 

1 of Lease Deed

 

 

 

 

 

 

 

c)

 

Aggregate super built up area under this Lease Deed

 

5576.136 Sq.Mtr.

(Five Thousand Five Hundred Seventy Six and Decimal Point One Three Six)

 

1 of Lease Deed

 

 

 

 

60,022 Sq.ft.

 

 

 

 

 

 

 

 

 

 

 

 

 

(Sixty Thousand and Twenty Two Square ft.)

 

1 of Lease Deed

 

 

 

 

 

 

 

d)

 

Number of car parks in basement/surface/mechanical car parking spaces free of
parking charges but on payment of maintenance charges. The service tax, as
applicable, shall be additional.

 

60 (Sixty)

 

13 of Lease Deed  & 35 of Annexure — I

 

 

 

 

 

 

 

 

 

Additional Car Parking Spaces at the rate of Rs. 3,450/- per car park per month.
The Service Tax as applicable shall be additional.

 

NIL

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

60 (Sixty)

 

 

 

 

 

 

 

 

 

e)

 

Date of Possession

 

Already in Occupation

 

2 of Lease Deed

 

 

 

 

 

 

 

f)

 

Date of Lease Commencement

 

1st July, 2013

 

2 of Lease Deed

 

 

 

 

 

 

 

g)

 

Date of Rent Commencement for Bare Shell Rentals

 

1st July, 2013

 

However, the Charges for car parking spaces, if any, shall commence from Lease
Commencement Date only.

 

2 of Lease Deed

 

 

 

 

 

 

 

h)

 

Lease period from the Date of Lease Commencement

 

The Lease will be for a period of 5 years from The Lease Commencement Date.

 

All incidental/out of pocket expenses with respect to obtaining SEZ unit
approvals by THE LESSEE shall be borne and paid solely by THE LESSEE.

 

15 of Lease Deed

 

22

--------------------------------------------------------------------------------


 

 

 

 

 

Both parties shall comply with the SEZ related rules and procedures and shall
keep their SEZ approvals valid during the entire lease tenure.

 

 

 

 

 

 

 

 

 

i)

 

Option to renew Lease Deed for further period

 

NIL.

 

Further beyond this lease term of 5 years, if mutually agreed between the
parties the lease may be renewed for a further additional term under mutually
agreed terms and conditions (Subject to SEZ Rules & Approvals)

 

14 of Lease Deed

 

 

 

 

 

 

 

j)

 

Rent Payable on super built-up area for lease period

 

Rs. 48.30/- (Rupees Forty Eight and Paise Thirty only) Per Sq. Ft. Per Month
amounting to Rs. 28,99,062.6 /- (Rupees Twenty Eight Lakhs Ninety Nine Thousand 
Sixty Two and Paise Sixty only) per month from 1st July 2013 till 30th June,
2014, Rs. 55.54/- (Rupees Fifty Five  and Paise Fifty Four Only) Per sq ft per
Month amounting Rs. 33,33,621.88 /-(Rupees Thirty Three Lakhs Thirty Three
Thousand Six Hundred and Twenty One and Paise Eighty Eight Only) from 1st July,
2014 till 30th June, 2017, Rs. 63.87/-(Rupees Sixty Three and Paise Eighty Seven
Only) per sq ft Per Month amounting to Rs. 38,33,605.14/- (Rupees Thirty Eight
Lakhs Thirty Three Thousand Six Hundred and Five and Paise Fourteen Only) from
1st July, 2017 till 30th June, 2018 respectively.

 

4 of Lease Deed

 

 

 

 

 

 

 

k)

 

Increase in rent, Interest Free Security Deposit & Car Parking Charges  during
Lease Period

 

The rent and car parking charges will be enhanced by fixed 15% on 1st July, 2014
and 1st July, 2017.

 

The interest free security will be enhanced to be always equal to Ten
(10) months rent and shall increase   by 15% 0n 1st July, 2014 and 1st July,
2017.

 

10 & 14 of Lease Deed

 

 

 

 

 

 

 

l)

 

Car parking space charges

 

One Parking space per 1000 sq. ft. of leased area has been provided in
basements/surface/mechanical car parking spaces free of parking charges but on
payment of maintenance charges.

 

35 of Annex — I

 

23

--------------------------------------------------------------------------------


 

 

 

 

 

Any additional car parking spaces will be provided in
basements/surface/mechanical car parking spaces, subject to availability, on
payment of Rs. 3,450/- per car park per month.

 

Car park maintenance charges for additional car parks shall be included in the
overall maintenance charges.

 

The Service Tax as applicable shall be additional.

 

The amount shall stand increased by such percent as mentioned in item (k) above.

 

 

 

 

 

 

 

 

 

l)

 

Bulk Electricity Supply Deposit for 360 KVA of Power Load.

 

NIL

 

Any additional bulk electricity load beyond above, required by THE LESSEE shall
be provided, subject to availability and on payment of  non-refundable charge of
Rs.10,000/- per KVA of power load in addition to the refundable deposit of
Rs.3,000/- per KVA of power load. However, any infrastructure cost required for
the same shall be borne by THE LESSEE at Cost + 20% basis.

 

29 of Annex-I

 

 

 

 

 

 

 

m)

 

Interest Free Refundable Security Deposit always equivalent to rent of Ten
(10) months at any given point of lease.

 

Rs. 2,89,90,626/- (Rupees Two Crores Eighty Nine Lakhs Ninety Thousand Six
Hundred and Twenty Six only) .

 

8,9, 10 & 14 of Lease Deed

 

 

(Already paid under the Earlier Lease Deed)

 

The amount shall stand increased by such percent as mentioned in Clause
(k) above.

 

 

 

 

 

 

 

 

 

n)

 

Interest Free Refundable Maintenance Security Deposit @ Rs. 15.00 /-per sq ft
per month for normal office hours i.e. from 8.00 a.m. to 8.00 p.m. from Monday
to Friday and from 8.00 a.m. to 2.00 p.m. on Saturday except Sundays and
Public & National Holidays or for 24*7 operations.

 

The above rates are present estimations   and will depend on the relevant rates
of petroleum products, taxes, wages & salaries

 

NIL

 

 

 

 

24

--------------------------------------------------------------------------------


 

 

 

during the Lease Tenure.

 

 

 

 

 

 

 

 

 

 

 

o)

 

Lock- in- period from the Date of Lease Commencement.

 

NIL

 

 

3 & 14 of Lease Deed

 

 

 

 

 

 

 

p)

 

Notice period for termination of Lease Deed

 

Six (6) months

 

 

3 of Lease Deed

 

 

 

 

 

 

 

q)

 

Place at which the rent and all other sums payable by THE LESSEE to THE LESSOR
by Cheques/ Bank drafts/ wire transfer.

 

New Delhi

 

2 of Annexure I

 

 

 

 

 

 

 

r)

 

Charges for Electricity/Power for internal Usage

 

As per Annexure X(a)

 

 

 

 

This Annexure forms an integral part of the Lease Deed.

 

For and on behalf of

 

For and on behalf of

DLF Assets Private Limited

 

Virtusa Software Service Private Limited

 

 

 

/s/ Amit Grover

 

/s/ Subramanian Gopalakrishnan

(Amit Grover)

 

(Subramanian Gopalakrishnan)

AUTHORISED SIGNATORY

 

AUTHORISED SIGNATORY

 

25

--------------------------------------------------------------------------------

 

ANNEXURE III

SCHEDULE A - (Description of the Plot)

Item I

 

All those pieces and parcels of lands admeasuring a total area of 12.3808
hectares comprised in

 

Sl.
No.

 

Survey
Number

 

Area in
Hectares

 

1.

 

58/5

 

0.3650

 

2.

 

58/2B

 

0.3050

 

3.

 

58/2A

 

0.2550

 

4.

 

58/6B

 

0.3400

 

5.

 

57/14

 

0.1039

 

6.

 

58/6A

 

0.1100

 

7.

 

57/5C

 

0.0600

 

8.

 

57/2

 

0.3050

 

9.

 

57/7B

 

0.0037

 

10.

 

57/4

 

0.3350

 

11.

 

57/6

 

0.0290

 

12.

 

57/5A

 

0.0600

 

13.

 

57/5B

 

0.0600

 

14.

 

58/3

 

0.3400

 

15.

 

58/4

 

0.3450

 

16.

 

59/2

 

0.2350

 

17.

 

59/3A2A

 

0.0600

 

18.

 

61/3B

 

0.1050

 

19.

 

61/3C

 

0.0250

 

20.

 

55/6A1

 

0.6397

 

21.

 

59/3A3

 

0.4050

 

22.

 

59/3A4

 

0.4050

 

23.

 

59/3A2B

 

0.3168

 

24.

 

59/3A2C

 

0.9450

 

25.

 

57/15A

 

0.2450

 

26.

 

58/7B2

 

0.0300

 

27.

 

58/8

 

0.0960

 

28.

 

57/15B

 

0.4054

 

29.

 

58/7A1

 

0.0600

 

30.

 

58/7B1

 

0.0300

 

31.

 

56/2B2

 

0.0850

 

32.

 

56/2C

 

0.3011

 

33.

 

59/3A1

 

0.4050

 

34.

 

58/9

 

0.0575

 

35.

 

59/1

 

0.0636

 

36.

 

59/3B

 

0.5271

 

37.

 

60/2

 

0.8950

 

38.

 

60/1A

 

0.0250

 

39.

 

60/1B

 

0.0150

 

40.

 

60/1D

 

0.5700

 

41.

 

60/1E

 

0.3150

 

42.

 

60/1F

 

0.3450

 

43.

 

58/7B2

 

0.0200

 

44.

 

58/8

 

0.0700

 

45.

 

58/9

 

0.0720

 

46.

 

58/10

 

0.0810

 

47.

 

59/1

 

0.4870

 

48.

 

59/3B

 

0.0600

 

49.

 

56/2C

 

0.1000

 

50.

 

56/2E

 

0.0280

 

51.

 

56/2F

 

0.0280

 

52.

 

56/2G

 

0.0490

 

53.

 

56/3

 

0.0210

 

54.

 

56/4

 

0.0320

 

55.

 

57/6

 

0.0120

 

56.

 

57/7B

 

0.0890

 

57.

 

57/10B

 

0.0890

 

58.

 

57/13

 

0.0400

 

59.

 

57/14

 

0.0740

 

60.

 

57/15A

 

0.3130

 

61.

 

57/15B

 

0.0890

 

62.

 

59/3A2B

 

0.0030

 

 

Mugalivakkam Village, Sriperumbudur Taluk, Kancheepuram District, and situated
within the sub-registration district of Kunrathur, and registration district of
South Chennai.

 

Item II

 

All those pieces and parcels of lands admeasuring a total area of 4.35012
hectares comprised in Survey Nos.55 (0.07500 Hec), 57 (0.10445 Hec), 58/1
(3.38925 Hec), 58/2 (0.19538 Hec) and 58/3 (0.58604 Hec). Manapakkam Village,
Sriperumbudur Village, Kancheepuram District, and situated within the
sub-registration district of Joint-I, South Chennai and registration district of
South Chennai.

 

Item I and Item II in all measuring 16.73092 hectares

 

Situated in DLF IT PARK @ Chennai, 1/124 Shivaji Gardens, Moonlight Stop,
Nandambakkam Post, Ramapuram, Mount-Poonamallee Road, Chennai 600 089

 

[g85253km07i001.jpg]

 

SCHEDULE B

(Description of leased Premises)

 

60,022 sq.ft of super built up area on 1st Floor of Block 5 situated in the
Schedule A Property.

 

DLF IT Park @ Chennai is a Special Economic Zone IT Park notified vide official
gazette numbers F- 2/124/2006 dated 16th November 2006 and F-2/124/2005 dated
14th February 2007 approved by Ministry of Commerce.

 

26

--------------------------------------------------------------------------------

 

ANNEXURE — IV

 

SUPER BUILT UP AREA CALCULATIONS

BLOCK-5, OFFICE COMPLEX, MANAPAKKAM, CHENNAI

 

FLOOR/

 

OFFICE AREA

 

SUPER AREA

 

TERRACE AREA

 

TOTAL SUPER 
BUILT UP AREA

 

OFFICE NO.

 

(SQM)

 

(SFT)

 

(SQM)

 

(SFT)

 

(SQM)

 

(SFT)

 

(SQM)

 

(SFT)

 

FIRST/IF

 

4460.909

 

48017

 

5576.136

 

60022

 

—

 

—

 

5576.136

 

60022

 

TOTAL

 

4460.909

 

48017

 

5576.136

 

60022

 

—

 

—

 

5576.136

 

60022

 

 

The Super built up area shall be the sum of Office areas, the Common areas and
useable terrace(s) area attached to Office area, in the entire said building,
i.e., Block-5. The aforesaid areas are tentative and are subject to change, the
final Super built up areas shall be confirmed by the DLF Assets Private Limited
on the date of possession upon completion of construction of above said building
after accounting  for changes, if any, during construction.

 

Whereas the Office area on a floor shall mean the entire area enclosed by its
periphery walls including area under walls, wall cladding, columns, toilets,
pantries, lift lobbies, AHU, Electrical rooms, which form integral part of said
office floor and the Common areas shall mean all such parts / areas in said
building which the M/s Virtusa Software Services Private Limited / Occupants of
one floor shall use by sharing with the Occupants of other floors, including
entrance canopy, corridors and passages, area of cooling towers and chillers,
security / fire control room(s), lift shafts, all electrical shafts. D.G.
shafts, A.C. shafts, pressurisation  shafts, plumbing and fire shafts on all
floors and rooms, staircases, mumties, lift machine rooms, over head water tanks
and services area on roof of said building. In addition procata share of common
services area in the basement and on surface of the said plot, including but no
limited to electric sub-station, transformers, D.G. set rooms, Underground water
and other storage tanks, A.C. Plant rooms, Pump rooms, Sewage treatment plant,
maintenance and service rooms, fan rooms, circulation areas etc. shall be
counted towards common areas. Office area to Super area ratio shall be 80%.

 

Area of terrace(s), attached to Office area, if any, shall be counted 50% and
added to the total Super built up area. However, lessee shall not be allowed to
cover such terrace(s) and shall use same as open areas only and in no other
manner whatsoever.

 

27

--------------------------------------------------------------------------------

 

ANNEXURE — V

 

STATEMENT OF RENT, INTEREST FREE SECURITY DEPOSIT, INTEREST FREE MAINTENANCE
SECURITY DEPOSIT & CAR PARKING CHARGES PAYABLE BY THE LESSEE TO THE LESSOR FOR
THE SPACE TAKE UP 5,576.136 Sq Mtrs (60,022 SQ FT) DURING THE PERIOD OF THE
LEASE  ON PART OF FIRST FLOOR, BLOCK 5,DLF IT PARK @ CHENNAI.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAR PARKING

 

BEGINNING
FROM

 

ENDING
ON

 

AREA
(in
Sq.ft.)

 

Rent
(Rs per
sq.ft.
per
mth)

 

MONTHLY
RENT
PAYMENT OF
THE SUPER
BUILT-UP
AREA (Rs.)

 

INTEREST
FREE
SECURITY (IN
RS)
EQUIVALENT
TO 10 MONTHS
PREVAILING
RENT

 

INTEREST
FREE
MAINTENANCE
SECURITY

 

60 Nos. of
Car Parking
free of
parking
charges but
on payment
of
maintenance
charges.

 

0 Nos. of Car
Parking @
Rs. 3,450 per
Car Park per
month

 

01.07.2013

 

30.06.2014

 

60,022

 

48.30

 

28,99,062.60

 

2,89,90,626.00

 

NIL

 

NIL

 

NA

 

01.07.2014

 

30.06.2017

 

60,022

 

55.54

 

33,33,621.88

 

3,33,36,218.80

 

NIL

 

NIL

 

NA

 

01.07.2017

 

30.06.2018

 

60,022

 

63.87

 

38,33,605.14

 

3,83,36,051.40

 

NIL

 

NIL

 

NA

 

 

NOTE:  All terms as per the Lease Deed shall be applicable.

 

28

--------------------------------------------------------------------------------

 

ANNEXURE - VI

 

MONTHLY MAINTENANCE AND SERVICE EXPENDITURE (INDICATIVE)

 

A.            The operating and maintenance services to be provided by THE
LESSOR or its nominees/ assigns to THE LESSEE in the said Building and the
expected monthly maintenance and service expenditure shall be calculated at 1.20
times the sum total of the following expenditure calculated on sq.ft. of super
built — up area basis and shall be charged every month. The expenditure shall
include but shall not be limited to the following:

 

1.              Service contract expenditure including taxes & statutory levies
as applicable, lease rentals and other charges for operation and maintenance of
all electro-mechanical equipments and all equipment additionally installed by
THE LESSOR / maintenance agency.

 

2.              Cost of water for all purposes.

 

3.              Cost of electricity for central air-conditioning (Excluding
AHU’s) and all services provided including in the parking, common and external
areas.

 

4.              Cost of maintenance of landscaped areas, compound wall, tube
well, electrification sewerage, roads and paths and any other services within
the boundary of the said Plot.

 

5.              Cost of maintenance, cleaning, painting and necessary
replacements of a revenue nature in common areas including cost of maintenance
of basements and common services therein.

 

6.              Cost of security services.

 

7.              Cost of administrative staff, maintenance staff of the said
Building and the manager, directly related to the maintenance of the said
Building.

 

8.              Cost of all consumables for all services in common areas.

 

9.              Annual fees of various authorities.

 

10.       Cost of diesel and lubricants for DG sets and cost of gas and
lubricants etc. for gas generators and air conditioning systems etc.

 

11.       Cost of all replacements/refurnishings of parts of various equipments
used in maintenance services.

 

12.       Cost of augmentation/up-gradations/replacement/deployment of existing
and additional security/fire/other electromechanical systems acquired through
leasing/ amortization/ rental basis.

 

13.       Cost of expenses incurred on infrastructure in and around the said
Building.

 

14.       Cost of insurance of the said Building and fitouts when fitted out
space is provided.

 

15.       Township maintenance charges till the services of the colony are
handed over to a local body or authority.

 

16.       Depreciation / sinking fund/lease rentals of all electro-mechanical
equipments, including but not limited to chillers, D.G. Sets and lifts.

 

17.       Maintenance Charges for Additional Car Parking Spaces

 

18.       Any expenditure incurred on personnel, administrative and any other
related cost of the custom/excise staff posted at SEZ operations.

 

29

--------------------------------------------------------------------------------


 

B.            Cost of exclusive services, if any, provided to the occupant shall
be additional.

 

C.            Service Tax, as applicable, shall be additional.

 

30

--------------------------------------------------------------------------------


 

ANNEXURE-VII

 

CAR PARKING SPACES EARMARKED FOR USE BY THE LESSEE

 

Number of car parking spaces earmarked in the basement/surface/mechanical car
parking spaces for use by Virtusa Software Services Private Limited

 

60 (Sixty) Numbers

 

31

--------------------------------------------------------------------------------


 

ANNEXURE VIII

 

TENTATIVE SPECIFICATIONS FOR COMMERCIAL BUILDINGS AT BLOCK 5, DLF IT PARK @
CHENNAI

 

STRUCTURE

 

RCC framed structure

 

 

 

Finishes

 

 

 

 

 

External Façade

 

Combination of Clear Float Glass and/or Reflective floats glass with Granite /
Metal Cladding / Exterior paint / any other.

 

 

 

Atrium, Lift Lobbies Floors & Walls.

 

Combination of Indian marbles and / or granites.

 

 

 

Main staircase(s) / Fire Escape staircase(s)

 

Terrazzo / Kota Stone / Good concrete.

 

 

 

Elevators

 

High Speed Passenger Elevators.
Service Elevator

 

 

 

Parking

 

Stilt/Surface/Basements

 

 

 

Amenities

 

Centrally Air Conditioned Building — Provision for office area Air Conditioning
provided upto AHU on each floor. The internal distribution system of Air
Conditioning shall be sole responsibility of the tenant.

 

 

 

Power Back up

 

100% power back-up including power back up for AC system also.

 

 

 

Fire Fighting

 

Sprinkler and fire detection system will be provided in the basement area and
common area only as per NBC. For fire fighting & sprinkler services in Office
area, provisions will be made upto service shaft on each floor.

 

 

 

Wash room

 

Gents / Ladies Toilet on each floor as per statutory norms, CI/GI piping will be
provided, but no CP fittings, Fixtures Wall / Floor finishes. Door & shutters
will be provided.

 

 

 

Electricity/Telephone

 

Provision on each floor up to the shaft. Connections have to be arranged by
respective owners/users. No Electric conduits or wiring shall be provided in the
slab.

 

NOTE:

 

A.            Materials specially the imported ones are subject to availability
as per prevalent policies of Govt. of India.

 

B.            Larger floor heights provided are due to architectural reasons. 
However, from the viewpoint of air conditioning load, the height of false
ceiling to be done by the Occupants shall not exceed 3 mtrs. from the finished
floor level.

 

C.            The above-mentioned specifications are for common area only. The
office area will be in “BARE SHELL” condition only i.e. cement flooring, no
plaster on concrete columns, walls or ceiling except on brick walls wherever
provided. All fittings, A.C. Ducts, Electrical distribution and Fire Fighting
etc. shall be the sole responsibility of the Occupants.

 

D.            Plumbing provision for extra toilets may be given at one / two
different locations

 

E.             The above specifications are tentative and are subject to change
at the sole discretion of THE LESSOR.

 

32

--------------------------------------------------------------------------------


 

ANNEXURE IX

 

THE LESSEE’S RESPONSIBILITY DURING INTERIOR FITOUTS WORK, ADDITIONS/
MODIFICATIONS/ ALTERATIONS OF INTERIOR WORKS (REFERRED HEREINAFTER AS INTERIOR
WORKS) AND DURING THE LEASE TERM AND DURING OPERATIONS

 

THE LESSOR has provided the fire detection systems as elaborated in Part B. 
These systems are as per NBC norm.

 

A               THE LESSEE will be responsible to ensure the following
elaborated under different sub heads:

 

(I)           FIRE DETECTION & FIRE FIGHTING

 

1.              The existing sprinkler systems provided is not to be isolated or
closed at any point of time during interior works.

 

(a)         For providing sprinklers below false ceiling a separate network of
sprinklers to be installed.

 

(b)         Before starting the interior/fitout works, THE LESSEE will also
check for themselves that the sprinkler systems are in working condition.

 

(c)          Upon completion of False Ceiling, the sprinkler below false ceiling
is to be charged.  Only upon charging the sprinklers below false ceiling, THE
LESSEE can do other interior works and can bring in the carpets / furniture /
modular workstations/ chairs / wood for partitions etc. into the premises for
installation.

 

(d)         Sprinkler system as per NBC.

 

2.              Fire detection, alarm systems and fire fighting systems must not
be closed or isolated during the period when interior works are carried out or
during the lease period. (should be as per NBC).

 

2                 (a).      As and when there is Puja/ Havan in THE LESSEE’s
Premises the Building Manager to take proper action for alarm system so that
other occupants are not disturbed. THE LESSEE shall send prior notice for the
Puja/ Havan including the essential details like time, date and the venue to the
Building Manager.

 

3.              Before start of Interior works THE LESSEE to ensure 4 nos. Fire
Extinguishers, 4 Nos. Sand buckets & 4 nos. Water buckets are placed at
different locations on each floor of the premises when THE LESSEE is starting
the interiors.

 

4.              Before doing any welding works, THE LESSEE to obtain hot works
permit and ensure that the site is clear, no paper/wood pieces/or any other
combustible material is around and adequate standby fire-fighting mechanism in
place, which includes at least 2 nos of fire extinguishers, 1 nos of sand
buckets, 1 nos of water bucket etc are in place. Once the welding is completed,
the site to be re-inspected for any welding spark.

 

5.              No gas of any kind to be used for welding purposes. Only
arc/electrical welding to be used.

 

6.              Zonal fire detection panels are provided on all floors.  THE
LESSEE to ensure that at any point of time there would be some smoke detectors
spread over the Demised Premises operational and connected to the Zonal panel.

 

7.              During interior works, THE LESSEE to ensure proper signages and
fire escape routes are prominently displayed inside their premises.

 

33

--------------------------------------------------------------------------------


 

8.              Security Guards professionally trained in fire fighting systems
to be deployed on each floor during all shifts round the clock. They should be
capable of handling the fire-fighting equipments provided on the floors such as
fire hydrants etc.

 

9.              The entire building is a no smoking zone.  THE LESSEE to ensure
that even during interior works no person smokes inside the building. Match
Boxes & Cigarette Lighters are not allowed at site in the building.

 

10.       No items of any nature to be stored in Electrical Control / Panel
Room. A stray electrical spark may result in such items catching fire; moreover,
presence of such items may impede access to Control Panel in times of emergency.

 

11.       Use/storage of cooking gas / cooking gas cylinders in the Demised
Premises is not allowed.

 

12.       THE LESSEE’s Security Personnel should not remain inside the offices
after they have been closed for the day. Unauthorized smoking by such staff can
also contribute to major fire.  After closing hours, your Security/Guard be
stationed outside the office (and not within), and the interiors of the offices
can be monitored by then over closed circuit video cameras.

 

13.       THE LESSEE to install automatic gas flooding Fire Extinguishing
System, FM 200 or equivalent, in case THE LESSEE wants to remove the sprinkler
system in the Server Room.  The FM 200 will not be kept on manual mode under any
circumstances.

 

(II)      ELECTRICAL & MECHANICAL

 

14.       For the operational usage THE LESSOR has provided the electrical
tap-off in electrical room alongwith  sub-meters installed for supply of power
from grid/supplying agency and back-up power.  THE LESSEE to tap-off electricity
through proper distribution panel / board properly earthed.  The distribution of
electricity inside the premises during the interior works shall be
responsibility of THE LESSEE.

 

15.       All electrical installation shall be carried by authorized licensed
contractor and client shall submit installation test certificate issued by same
contractor and certificate of verification of these installation by a reputed
electrical consultant.

 

16.       During interior works Electrical supply for fitout to be given through
portable DG/Building DG (if installed). In case power for fitouts is provided
through temporary portable DG installed outside, THE LESSEE will have to take
the tapping though a cable of suitable rating from outside the building. Lessee
to take the electricity in a proper panel/fitted with MCB & ELCB with proper
earthing. Cable of proper rating to be used as per load. No loose connection &
joints in wires will be allowed. During interior works while using
drilling/hammering machine or any other electrical equipment, THE LESSEE shall
ensure that proper 3 pin plugs are used. No over loading of socket will be
allowed.

 

17.       All outgoing feeders single phase & 3 phase in Panels & DBs outlets
shall be suitable of individual equipment rating and out going feeders must have
a protection arrangement so that it should trip in the event of overload, short
circuit & earth fault.

 

18.       All material to be used should be of IS Standard & from reputed
manufacturer.  No sub standard material to be used.

 

19.       No aluminum cable to be used.  Only copper cables of ISI make to be
used.

 

20.       Under no circumstances during interiors / operations should the safety
system in the circuit / MCB / ELCB be bypassed.  THE LESSOR to ensure that this
is adhered to under all circumstances.

 

34

--------------------------------------------------------------------------------


 

21.       Only CFL & tubes with electronic chokes to be used.  No Aluminum /
Copper chokes to be used.

 

22.       Compressors of Split AC/ Precision AC shall be serviced regularly to
avoid overheating / jamming of compressor / fan motor.  Stabilizer sockets to be
checked regularly for heating.

 

23.       Supply from one socket to be used for one source only and 3 wire cable
to be used rather than 3 different cables.  No overloading of sockets.

 

24.       Balancing of load should be proper in all 3 phases.

 

25.       Coffee machine / water cooler/ oven and any other Electrical
appliances should be properly earthed and to be used with a proper rating of
cable through ELCB.

 

26.       For power output 15 amp plug; for lighting 5 amp plug and for AC
industrial sockets to be used.

 

27.       Small step down transformer on false ceiling for lighting to be
properly secured.

 

28.       No PVC pipes to be used for Electrical wiring, only MS pipes to be
used.

 

29.       Electrical panel wiring to be properly dressed and the gap between the
phases to be proper.

 

30.       CT provided in the electrical panel should be of proper size and
should have a proper gap between the space and CT to be checked for any heating/
cracking.

 

31.       One circuit should not have more than eight light point or two power
points.

 

32.       For neon signages, transformer should be placed outside safe place or
LED signages to be used.

 

33.       THE LESSEE to ensure that the electro-mechanical systems installed in
the Demised Premises is properly maintained during their interior works and at
the time of operations.  THE LESSEE to also ensure that no fire spreads from the
Demised Premises.

 

34.       THE LESSEE to have the audit of their entire Electrical systems done
on a half-yearly basis by a reputed Electrical consultant and provide a
certificate certifying that all THE LESSEE’s installations including insulation
resistance are in good and safe working condition and does not have any
possibility of short circuit and becoming a fire source. To be submitted to the
facility manager on half-yearly basis.

 

35.       THE LESSEE to have the audit of their entire HVAC systems done on a
half-yearly basis by a reputed HVAC consultant and provide a certificate
certifying that all THE LESSEE’s installations are in good and safe working
condition and does not have any possibility of short circuit and becoming a fire
source. To be submitted to the facility manager on half-yearly basis.

 

(III) DRAWINGS & SPECIFICATIONS

 

36.       THE LESSEE shall ensure that the fitout works is done as per the
drawings approved by THE LESSOR’s architect. No deviation will be allowed.

 

37.       THE LESSEE to use fire retardant material in the design of their
interior works.

 

38.       While designing of interior works, it should be kept in mind that the
access to the fire hydrants is not restricted in any way.

 

39.       For flushing of water closets only cisterns/concealed cisterns are to
be used. No flushing valves to be installed.

 

35

--------------------------------------------------------------------------------

 

(IV) WORK PROCEDURE

 

40.       THE LESSEE shall ensure that no structural damage takes place.

 

41.       Every day, on completion of work, THE LESSEE shall ensure that the
site is cleaned all combustible & non-combustible scrap including any
wood/paper/lose paint /any other material/scrap is remove from the premises.

 

42.       THE LESSEE shall ensure that the malba/scrap is disposed out of site
every day.

 

43.       THE LESSEE shall ensure that the stair cases are not blocked with
interior fit-out material.

 

44.       No material shall be stocked in the lift lobby area.

 

45.       THE LESSEE shall not store paint and other combustible material at
Demised Premises. The material may be brought onto the floor for interior
finishing as and when it is required.

 

46.       No storage of any material / records in basement is allowed as it
obstructs free movement. However, for a limited period of 10 days during
interior works THE LESSEE with the permission of the facility manager can use
this earmarked car/two wheeler parking space as temporary storage for
fixture/furniture which is in the process of being installed. The same must be
barricaded by THE LESSEE and THE LESSEE must depute a security guard for the
same. THE LESSEE must install a Fire Fighting system such as extinguishers, sand
buckets & water buckets to the satisfaction of the facility manager for this
temporary storage area. This furniture/fixture will be allowed to be brought
only 7 days in advance of installation. The storage area must be cleared by THE
LESSEE immediately after shifting the material in their premises.  In case the
interiors are getting delayed beyond the targeted date, THE LESSEE will clear
the temporary store immediately and shift all material in their premises. When
the material is shifted on the floor the packing / covering to be removed the
same day and all packing / covering material to be shifted out of the premises
and the building on the same day.

 

47.       During normal office hours, no noisy interior works such as drilling,
hammering, cutting, chisilling etc is to be carried out by THE LESSEE. The same
can be done after normal office hours. However, works other than the above can
be carried on which cause no disturbance to the occupied floors.

 

48.       Working Norms for Interior Works

 

(a)         In New Building where no other LESSEE is operational the interior
works can be done on 24 hrs. basis.

 

(b)         In a multi-tenanted building as soon as any other LESSEE completes
their interior works and becomes operational; no noisy works to be done during
office hours.

 

(c)          Noisy works such as drilling, hammering, cutting, chiseling etc. to
be carrying out by THE LESSEE after normal office hours.

 

(V)       OTHER REQUIREMENTS

 

49.       No Parking of CNG / LPG powered cars in basements as the chances of
occurrence of fire / explosion in such vehicles are very high.

 

THE LESSEE shall use the parking spaces only for the purposes of parking its
cars and for no other use.

 

THE LESSEE undertakes that it shall not make any constructions on the car /two
wheeler parking spaces or create obstruction of any kind on it or around these
spaces to hinder the movement of vehicles and persons.

 

50.       All the terraces of the Said Building including the parapet walls of
the terraces shall always be the property of  THE LESSOR and  THE LESSOR shall
be entitled to use the same for any purpose as it may deem fit.

 

51.       The façade of the Said Building shall also be used by other
LESSEES/Occupants for displaying their name and advertisements as per THE
LESSOR’s approval.

 

No signage of any kind either inside or outside shall be allowed on the façade
glass/ columns of the Demised Premises.

 

36

--------------------------------------------------------------------------------


 

52.       That before any machinery, equipment, safe or furniture, etc. is moved
into or out of the Demised Premises, due approval in writing must be taken by
THE LESSEE from the Building Manager or other authorized personnel appointed by
THE LESSOR, in the absence of which the movement thereof will not be permitted
by THE LESSOR, provided, however, such movement will be allowed during normal
business hours only.

 

53.       Lifts/ elevators/ escalators of reputed makes have been provided in
the Said Building/ Said Complex.

 

THE LESSEE should educate its employees, visitors and customers with regard to
the DO’s and DONT’s of the safe usage of these items. These are self operating
lifts/ elevators/ escalators. Do’s and Don’ts as recommended by the suppliers
are as displayed therein.

 

The maintenance of these items is done by giving AMC’s to suppliers/ third
parties.

 

In the event of any mishap occurring, THE LESSOR or its employees shall not be
held responsible for any consequences arising from usage of these items.

 

B.            The following fire-detection and alarm system are provided as per
NBC norms inside the premises:

 

Fire Detection & Alarm System:

 

1.              Main control / Alarm panel located in security room connected
with the floor-wise zonal panel located near the staircase.

2.              The Smoke / Heat Detectors installed by the floor occupant are
connected to the zonal panels located on the floors.

3.              The main panel has inbuilt zone-wise fire detector and automatic
alarm on all floors, through an amplifier.

4.              All AHUs and other ventilation / pressurization systems are
operationally hooked-up with fire alarm / detection system.

 

Fire Fighting System

 

The following fire fighting systems are provided along with:

 

·      Fire Pumps (Hydrants & sprinkler)

·      Jockey pumps

·      Diesel Driven engine pump

·      Fire Hydrants

·      Hose reels

·      Fire extinguishers in common areas

·      Sprinkler systems

·      Public address and Alarm System

·      Automatic / manual Fire Alarm system

 

The Fire Hydrant systems comprises of internal fire hydrant system available on
all the floors and the external hydrant system around the building.

 

Sprinkler system is provided in basement, Lift lobby and service area and office
areas as per NBC norms.

 

37

--------------------------------------------------------------------------------


 

ANNEXURE X (a)

 

Charges for Usage of Power in the Demised Premises

 

Usage of power during lease tenure

 

i)                               If grid power is available and used — To be
charged as per applicable grid rates

ii)                            For supply of power from back up sources — To be
charged at Cost + 20%

iii)                         When power taken from Utilities company is used —
To be charged at Cost + 20%

 

For power used for common areas from any source, along with other expenditure
like security, housekeeping etc, the total cost of above is charged in the
overall maintenance charges at Cost + 20%.

 

38

--------------------------------------------------------------------------------


 

ANNEXURE X (b)

 

MAINTENANCE CHARGES

 

The maintenance charges for Demised Premises shall be calculated at actual cost
+ 20% payable from the Lease Commencement Date and the Lessee shall be liable to
pay maintenance charges in proportionate to the area of Demised Premises.

 

The estimated maintenance charges as on 1.4.2013 subject to increase in prices
of diesel, gas and petroleum products, electricity rates, taxes, wages and
salaries during the lease tenure are as below:

 

For normal office hours (8 am to 8 pm on Weekdays and 8 am to 2 pm on Saturdays
except Sundays, Public and National Holidays): Rs. 15.00/- psf per month

 

For THE LESSEE’s specific hour operations (i.e. from 8:00 am to 8:00 pm Monday
to Friday and 8:00 am to 02.00 pm on Saturdays except Sundays, Public and
National Holidays) is Rs. 15.00/- psf per month

 

For 24*7 operations (except Public and National Holidays) is Rs. 28.00/- psf per
month

 

For working beyond normal office hours:  Re. 0.13/- per sq. ft. per hour on the
super built up area of the full floor even if the area of Demised Premises is
less than the full floor area or per hour for the Demised Premises to be
intimated by the Building Manager when required.

 

39

--------------------------------------------------------------------------------


 

ANNEXURE XI

 

(Applicable in case THE LESSEE merges or amalgamates after the Lease Deed is
signed)

 

To be given by transferee company

UNDERTAKING

 

To,

DLF

 

Ref : Lease Deed dated -

 

I,                        , the authorized representative, vide Board
resolution/Power of attorney dated                               (Copy
enclosed),                             ,  do hereby declare that

 

1.              We are fully aware with the Lease Deed
dated                           executed between M/s
DLF                                     and
M/s.                                     contents thereof.

 

2.              We are fully aware with the terms and conditions of the
abovementioned Lease Deed. We are aware that as per the terms and conditions of
the aforementioned Lease Deed, in case of merger/consolidation or amalgamation
of the Lessee with any other entity, a fresh Lease Deed shall be executed
between the Lessor and the other entity as provided in clause     - of the
Annexure I of the abovesaid Lease Deed, subject to such new entity obtaining
prior SEZ approval.

 

3.              We undertake that as per the provisions of the Lease Deed we
shall execute a fresh lease deed on same terms and conditions within 30 days of
passing of the order by the Court approving the scheme of merger.

 

4.              We are aware that we will step into the shoes of
                                         and that our liability to make payments
of rental and other charges as per the Lease Deed shall commence from the date
of passing of the final order approving the merger. Till then the payments of
rent and other charges payable under the Lease Deed shall be borne and paid
regularly by M/s.                                    .

 

5.              We unequivocally agree, confirm and acknowledge to the Lessor
that we shall be responsible for enforcement/compliance of all the terms and
conditions of the Lease Deed and that we bind ourselves with the terms and
conditions of the aforementioned Lease Deed and we shall also be liable for
breach/non-compliance of the terms and conditions as per the Lease Deed
dated                          .

 

 

 

 

(Authorised Signatory)

 

Confirmed by:

(                                  )

THE LESSEE

 

40

--------------------------------------------------------------------------------


 

ANNEXURE — XII

 

ELECTRONIC CLEARING SYSTEM ACTIVATION FORM

(to be filled in as per the respective project)

 

Fields in red are mandatory for activating ECS (NEFT / IFSC) mode of payment

 

1

 

Name of the Vendor :

 

DLF Assets Private Limited

 

 

 

 

 

2

 

Contact person :

 

R. Ramgopal

 

 

 

 

 

3

 

Designation :

 

Assistant General Manager — Accounts

 

 

 

 

 

4

 

Address :

 

Upper Basement, Block 1A,
DLF IT Park @ Chennai,
1/124 Shivaji Gardens, Moonlight Stop,
Nandambakkam Post, Manapakkam,
Mount Poonamallee Road,
Chennai 600 089

 

 

 

 

 

5

 

Mobile No :

 

+91 9962003099

 

 

 

 

 

6

 

Contact No :

 

+91 — 44 — 45497601

 

 

 

 

 

7

 

Email ID :

 

r-ramgopal@dlf.in

 

 

 

 

 

8

 

Fax :

 

+91- 44 - 42669802

 

 

 

 

 

9

 

Bank Name :

 

Oriental Bank of Commerce

 

 

 

 

 

10

 

Bank Address :

 

A-30-33 First Floor,
Connaught Place,
New Delhi - 110 001

 

 

 

 

 

11

 

Account No. :

 

01791131000890

 

 

 

 

 

12

 

Permanent Account Number

 

AACCD4923A

 

 

 

 

 

13

 

Tax Account Number

 

DELD09632A

 

 

 

 

 

14

 

NEFT Code :

 

-

 

 

 

 

 

15

 

RTGS Code :

 

IFSC: ORBC0100179

 

 

 

 

 

16

 

Swift Code * :

 

Not Applicable

 

Note:

 

·                  THE LESSEE to check with concerned bank for NEFT / RTGS /
SWIFT Codes.

·                  Swift Code is required in case THE LESSEE has an account with
HSBC bank.

·                  Bill-wise details against NEFT payments by mail.

 

41

--------------------------------------------------------------------------------
